Exhibit 10.10
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE 'SECURITIES
ACT'), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
Date of Issuance: 10/01/2014
$1,450,000
10% CONVERTIBLE DEBENTURE
DUE 04/30/2015
          Medican Enterprises, Inc. having a principal place of business at 500
Alder Drive Milpitas, CA 95035 ('Company'), entered into a Consulting Agreement
with Green Grow LLC (the 'Holder') pursuant to which the Holder was entitled to
be paid a consulting fee of $1,450,000 (the 'Consulting Fee'). The Company was
not able to pay the Consulting Fee when due.
          The Holder has agreed to forebear from demanding payment by the
Company of the Consulting Free and has agreed to invest such amount in the
Company on the terms of this 10% Convertible Debenture.
          THIS DEBENTURE is a duly authorized and issued 10% Convertible
Debenture of the Company due 04/30/2015 (the 'Debenture').
          FOR VALUE RECEIVED, the Company promises to pay to Green Grow LLC, or
its registered assigns (the 'Holder'), the principal sum of $1,450,000 plus
interest on 04/30/ 2015 or such earlier date as the Debentures are required or
permitted to be repaid as provided hereunder (the 'Maturity Date'), and to pay
interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Debenture at the rate of (10%) Ten percent guaranteed
interest payable regardless of how long the debenture remains outstanding,
unless the Debenture is converted to shares of common stock in accordance with
the terms and conditions herein.
1

 

--------------------------------------------------------------------------------

 
THE COMPANY MAY PREPAY ANY PORTION OF THE PRINCIPAL AMOUNT AT 130% OF SUCH
AMOUNT ALONG WITH ANY ACCRUED INTEREST OF THIS DEBENTURE AT ANY TIME UPON SEVEN
DAYS WRITTEN NOTICE TO THE HOLDER
          This Debenture is subject to the following additional provisions:
          Section 1. DENOMINATIONS. This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same. No service charge will be made
for such registration of transfer or exchange.
          Section 2.TRANSFER. This Debenture may be transferred or exchanged
only in compliance with applicable federal and state securities laws and
regulations. Prior to due presentment to the Company for transfer of this
Debenture, the Company and any agent of the Company may treat the Person in
whose name this Debenture is duly registered on the Debenture Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Debenture is overdue, and neither the
Company nor any such agent shall be affected by notice to the contrary.
          Section 3. EVENTS OF DEFAULT.
          (a) 'Event of Default', wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
                    (i) any default in the payment of the principal of, interest
(including Late Fees) on, or liquidated damages in respect to this Debenture,
free of any claim of subordination, as and when the same shall become due and
payable (whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default is not cured, if possible to cure, within 3 days of
notice of such default sent by the Holder;
                    (ii) the Company or any of its subsidiaries shall commence,
or there shall be commenced against the Company or any such subsidiary a case
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company commences any other proceeding under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Company or any subsidiary
thereof or there is commenced against the Company or any subsidiary thereof any
such bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Company or any subsidiary thereof is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company or any subsidiary thereof suffers
any appointment of any custodian or the like for it or any substantial part of
its property which continues undischarged or unstayed for a period of 60 days;
or the Company or any subsidiary thereof makes a general assignment for the
benefit of creditors; or the Company shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as
2

 

--------------------------------------------------------------------------------

 
they become due; or the Company or any subsidiary thereof shall call a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or the Company or any subsidiary thereof shall by
any act or failure to act expressly indicate its consent to, approval of or
acquiescence in any of the foregoing; or any corporate or other action is taken
by the Company or any subsidiary thereof for the purpose of effecting any of the
foregoing; or
                    (iii) the Company shall fail to timely file all reports
required to be filed by it with the SEC pursuant to Section 13 or 15(d) of the
Securities and Exchange Act of 1934, as amended (the 'Exchange Act'), or
otherwise required by the Exchange Act.
                    (iv) the material breach of any promise or representation in
this Agreement and or related representation or agreement made by the COMPANY
and or any of its officers, which shall include, without limitation, the failure
to deliver shares of common stock due HOLDER on a conversion within three
Business Days from the date of conversion or sooner, which delivery must be
otherwise made per reasonable specifications of the HOLDER (e.g. to brokerage
firm account).
          If the COMPANY fails to perform hereunder by delivering Shares or
paying Principal and or Interest within 3 Business Days of said being due, then
for the first up to 30 calendar days from the due date of said performance, the
COMPANY shall also owe payable immediately an amount equal to $1,000 per day as
a reasonable 'Late Fee' in addition to any other damages and reasonable attorney
fees and costs payable, to cover, on a non accountable basis, the time, expense,
efforts and or distress of the HOLDER having to focus its management, advisors,
and counselors on the matter of the COMPANY failing to honor its written
obligations, and said figure is deemed a reasonable liquidated damages provision
and is not an election of remedy and is non exclusive so the HOLDER can add and
pursue all rights otherwise.
          (b) If any Event of Default occurs and is continuing, the full
principal amount of this Debenture, together with interest and other amounts
owing in respect thereof, to the date of acceleration shall become at the
Holder's election, immediately due and payable in cash.. The Holder need not
provide and the Company hereby waives any presentment, demand, protest or other
notice of any kind, and the Holder may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a Debenture holder until such time, if any, as
the full payment under this Section shall have been received by it. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.
          (c) It is hereby agreed that in the event any Installment Payment
noted above is not paid by Bank transfer within 15 days of any Due Date, for any
reason, then at the option of the Company this agreement may be cancelled and
sent to Green Grow LLC in writing to reflect the amount actually paid to date of
cancellation. Upon cancellation made under this agreement, the Debenture will
adjust to reflect monies actually paid. Upon cancellation holder is released
from any liability.
3

 

--------------------------------------------------------------------------------

 
          Section 4. Conversion.
(a) (i) Holder's Conversion Right. At any time after the Original Issue Date
until this Debenture is no longer outstanding, this Debenture, including
interest and principal, shall be convertible into shares of Common Stock at a
price of Fifty Percent (50%) of the lowest traded price, determined on the then
current trading market for the Company's common stock, for 20 trading days prior
to conversion (the 'Set Price') at the option of the Holder, in whole at any
time and from time to time. The Holder shall effect conversions by delivering to
the Company the form of Notice of Conversion attached hereto as Exhibit B
('Notice of Conversion'), specifying the date on which such conversion is to be
effected (a 'Conversion Date'). If no Conversion Date is specified in a Notice
of Conversion, the Conversion Date shall be the date that such Notice of
Conversion is provided hereunder. To effect conversions hereunder, the Holder
shall not be required to physically surrender Debentures to the Company. The
Company shall deliver any objection to any Notice of Conversion within TWO (2)
Business Days of receipt of such notice. In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error. If the Company does not request the issuance of
the shares underlying this Debenture after receipt of a Notice of Conversion
within TWO (2) Business days following the period allowed for any objection, the
Company shall be responsible for any differential in the value of the converted
shares underlying this Debenture between the value of the closing price on the
date the shares should have been delivered and the date the shares are
delivered. In addition, if the COMPANY fails to timely (within 72 hours, 3
business days), deliver the shares per the instructions of the HOLDER, free and
clear of all legends in legal free trading form, the COMPANY shall allow HOLDER
to add two (2) days to the lookback (the mechanism used to obtain the conversion
price along with discount) for each day the COMPANY fails to timely (within 72
hours, 3 business days)) deliver shares, on the next conversion.
The Holder and any assignee, by acceptance of this Debenture, acknowledge and
agree that, by reason of the provisions of this paragraph, following conversion
of a portion of this Debenture, the unpaid and unconverted principal amount of
this Debenture may be less than the amount stated on the face hereof. Any
Opinion Letter required to effectuate the issuance of the shares pursuant to
this Paragraph 4(a) and the Notice of Conversion shall be provided and issued by
Company. The Holder may use another attorney in it's sole discretion for the
opinion. The parties hereby agree that the company will cover all legal costs
associated with the issuance of the Opinion Letter to the Transfer Agent.
(ii) If the Company, at any time while this Debenture is outstanding: (A) shall
pay a stock dividend or otherwise make a distribution or distributions on shares
of its Common Stock or any other equity or equity equivalent securities payable
in shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company pursuant to this Debenture,
including as interest thereon), (B) subdivide outstanding shares of Common Stock
into a larger number of shares, (C) combine (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then the Set Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
4

 

--------------------------------------------------------------------------------

 
after such event. Any adjustment made pursuant to this Section shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.
                    (iii) Whenever the Set Price is adjusted pursuant to any of
Section 4, the Company shall promptly mail to each Holder a notice setting forth
the Set Price after such adjustment and setting forth a brief statement of the
facts requiring such adjustment.
                    (iv) If (A) the Company shall declare a dividend (or any
other distribution) on the Common Stock; (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock; (C) the
Company shall authorize the granting to all holders of the Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class or of any rights; (D) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be filed at each office
or agency maintained for the purpose of conversion of the Debentures, and shall
cause to be mailed to the Holders at their last addresses as they shall appear
upon the stock books of the Company, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. Holders are entitled to convert Debentures during the 20-day
period commencing the date of such notice to the effective date of the event
triggering such notice.
                    (v) If, at any time while this Debenture is outstanding, (A)
the Company effects any merger or consolidation of the Company with or into
another Person, (B) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a 'Fundamental Transaction'),
then upon any subsequent conversion of this Debenture, the Holder shall have the
right to receive, for each Underlying Share that would have been issuable
5

 

--------------------------------------------------------------------------------

 
upon such conversion absent such Fundamental Transaction, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of one share of Common Stock
(the 'Alternate Consideration'). For purposes of any such conversion, the
determination of the Set Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Set Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate consideration
it receives upon any conversion of this Debenture following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new debenture consistent with the foregoing
provisions and evidencing the Holder's right to convert such debenture into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is affected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
and insuring that this Debenture (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction. If any Fundamental Transaction constitutes or results in a Change
of Control Transaction, then at the request of the Holder delivered before the
90th day after such Fundamental Transaction, the Company (or any such successor
or surviving entity) will purchase the Debenture from the Holder for a purchase
price, payable in cash within 10 Trading Days after such request (or, if later,
on the effective date of the Fundamental Transaction), equal to the 130% of the
remaining unconverted principal amount of this Debenture on the date of such
request, plus all accrued and unpaid interest thereon, plus all other accrued
and unpaid amounts due hereunder.
          (b) The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock solely for
the purpose of issuance upon conversion of this Debenture. See attached EXHIBIT
A (Irrevocable TA Letter)
          (c) Any and all notices or other communications or deliveries to be
provided by the Holders hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, sent by
a nationally recognized overnight courier service, addressed to the Company, at
the address set forth or such other address or facsimile number as the Company
may specify for such purposes by notice to the Holders delivered in accordance
with this Section. Any and all notices or other communications or deliveries to
be provided by the Company hereunder shall be in writing and delivered
personally, by facsimile, sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile telephone number or address of
such Holder appearing on the books of the Company, or if no such facsimile
telephone number or address appears, at the principal place of business of the
Holder. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 5:30 p.m. (New York City
time), (ii) the date after the date of transmission, if such notice or
6

 

--------------------------------------------------------------------------------

 
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.
          (d) Notwithstanding anything to the contrary herein contained, the
Holder may not convert this Debenture to the extent such conversion would result
in the Holder, together with any affiliate thereof, beneficially owning (as
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the 'Exchange Act') and the rules promulgated thereunder) in
excess of 9.99% of the then issued and outstanding shares of Common Stock,
including shares issuable upon such conversion and held by the Holder after
application of this section. The provisions of this section may be waived by the
Holder (but only as to itself and not to any other Holder) upon not less than 61
days prior notice to the Company. Other Holders shall be unaffected by any such
waiver.
          Section 5. Definitions. For the purposes hereof, in addition to the
terms defined elsewhere in this Debenture: (a) capitalized terms not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement,
and (b) the following terms shall have the following meanings:
               Business Day' means any day except Saturday, Sunday and any day
which shall be a federal legal holiday in the United States or a day on which
banking institutions in the State of New York are authorized or required by law
or other government action to close.
               'Common Stock' means the common stock of the Company and stock of
any other class into which such shares may hereafter have been reclassified or
changed.
               'Person' means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.
               'Securities Act' means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
               'Set Price' shall have the meaning set forth in Section 4.
          Section 6. Except as expressly provided herein, no provision of this
Debenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, interest and liquidated damages (if
any) on, this Debenture at the time, place, and rate, and in the coin or
currency, herein prescribed. This Debenture is a direct debt obligation of the
Company. This Debenture ranks pari passu with all other Debentures now or
hereafter issued under the terms set forth herein. As long as this Debenture is
outstanding, the Company shall not and shall cause it subsidiaries not to,
without the consent of the Holder, (a) amend its certificate of incorporation,
bylaws or other charter documents so as to adversely affect any rights of the
Holder; (b) repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its Common Stock or other equity
securities other than as to the
7

 

--------------------------------------------------------------------------------

 
Underlying Shares to the extent permitted or required under the Transaction
Documents or as otherwise permitted by the Transaction Documents; or (c) enter
into any agreement with respect to any of the foregoing.
          Section 7. If this Debenture shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Debenture, or in lieu of or in
substitution for a lost, stolen or destroyed Debenture, a new Debenture for the
principal amount of this Debenture so mutilated, lost, stolen or destroyed but
only upon receipt of evidence of such loss, theft or destruction of such
Debenture, and of the ownership hereof, and indemnity, if requested, all
reasonably satisfactory to the Company.
          Section 8. So long as any portion of this Debenture is outstanding,
the Company will not and will not permit any of its subsidiaries to, directly or
indirectly, enter into, create, incur, assume or suffer to exist any
indebtedness of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom that is senior in any respect to the Company's obligations under the
Debentures without the prior consent of the Holder, which consent shall not be
unreasonably withheld.
          Section 9. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by any of the
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state and federal courts sitting in Broward County (the
'Florida Courts'). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Florida Courts for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such Florida Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Debenture and agrees that such
Service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Debenture or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Debenture,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
8

 

--------------------------------------------------------------------------------

 
          Section 10. Any waiver by the Company or the Holder of a breach of any
provision of this Debenture shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.
          Section 11. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on the Debentures as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.
          Section 12. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.
 
 
 
 

          IN WITNESS WHEREOF, the Company has caused this Convertible Debenture
to be duly executed by a duly authorized officer as of the date first above
indicated.
 
 
 
 
 
MEDICAN ENTERPRISES, INC.
 
 
 
 
By:
[ex10-10_001.jpg]
 
 
Ken Williams
 
 
CEO

9

 

--------------------------------------------------------------------------------

 
Exhibit B
NOTICE OF CONVERSION
The undersigned hereby elects to convert principal under the 10% Convertible
Debenture of Medican Enterprises, Inc. (the 'Company'), due on 04/30/2015, into
_______________ shares of common stock, $.001 par value per share (the 'Common
Stock'), of the Company according to the conditions hereof, as of the date
written below. If shares are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.
By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Company's Common Stock does
not exceed the amounts determined in accordance with Section 13(d) of the
Exchange Act, specified under Section 4 of this Debenture.
Conversion calculations:
                              Date to Effect Conversion: ____________________
50% of the lowest traded price for 20 trading days prior to conversion or:
Adjusted as per agreement for delayed delivery of previous conversion (lookback
only)
 
 
 
 
 
 
 
 
 
 
Principal Amount of Debentures to be Converted:
 
 
 
 
 
 
 
 
Interest Amount of Debentures to be Converted
 
 
 
 
 
 
 
 
Number of shares of Common Stock to be issued:
 
 
 
 
 
 
 
 
Signature: _____________________________Manager
 
 
 
 
 
Green Grow LLC
 

10

 

--------------------------------------------------------------------------------

 
Exhibit C
Resolution approved by the Board of Directors of Medican Enterprise, Inc.
UNANIMOUS CONSENT IN LIEU OF A SPECIAL
MEETING OF DIRECTORS OF
Medican Enterprises, Inc.
The undersigned, being all of the directors of Medican Enterprises, Inc. a
corporation of the State of Nevada, (the 'Corporation'), do hereby authorize and
approve the actions set forth in the following resolutions without the formally
of convening a meeting, and do hereby consent to the following actions of this
Corporation, which actions are hereby deemed affective as of the date hereof:
RESOLVED: that the officers of this Corporation are authorized and directed to
enter into a Convertible Debenture in the amount of $1,450,000 plus interest
with Green Grow LLC, dated 10/01/2014 which allows conversions at a 50% discount
to market for such notes as well as (10%) Ten percent guaranteed interest,
should be payable regardless of how long the debenture remains outstanding and
come due on 04/30/2015
RESOLVED: that the officers of this Corporation herby certify this corporation
has never been a blank check shell; and
FURTHER RESOLVED, that each of the officers of the Corporation be, and they
hereby are authorized and empowered to execute and deliver such documents,
instruments and papers and to take any and all other action as they or any of
them may deem necessary or appropriate of the purpose of carrying out the intent
of the foregoing resolutions and the transactions contemplated thereby; and that
the authority of such officers to execute and deliver any such documents,
instruments and papers and to take any such other action shall be conclusively
evidenced by their execution and delivery thereof or their taking thereof.
The undersigned, by affixing their signatures hereto, do hereby consent to,
authorize and approve the foregoing actions in their capacity as a majority of
the direction of Medican Enterprises, Inc.
 
 
 
Dated: 10/01/2014
 
 
 
 
 
[ex10-10_001.jpg]
 
 
 
 
 
 
 
 

11

 

--------------------------------------------------------------------------------

 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE 'SECURITIES
ACT'), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
Date of Issuance: 10/01/2014
$500,000
10% CONVERTIBLE DEBENTURE
DUE 04/30/2015
          Medican Enterprises, Inc. having a principal place of business at 500
Alder Drive Milpitas, CA 95035 ('Company'), entered into a Consulting Agreement
with Eagle Eye Capital Inc. (the 'Holder') pursuant to which the Holder was
entitled to be paid a consulting fee of $500,000 (the 'Consulting Fee'). The
Company was not able to pay the Consulting Fee when due.
          The Holder has agreed to forebear from demanding payment by the
Company of the Consulting Free and has agreed to invest such amount in the
Company on the terms of this 10% Convertible Debenture.
          THIS DEBENTURE is a duly authorized and issued 10% Convertible
Debenture of the Company due 04/30/2015 (the 'Debenture').
          FOR VALUE RECEIVED, the Company promises to pay to Eagle Eye Capital
Inc., or its registered assigns (the 'Holder'), the principal sum of $500,000
plus interest on 04/30/ 2015 or such earlier date as the Debentures are required
or permitted to be repaid as provided hereunder (the 'Maturity Date'), and to
pay interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Debenture at the rate of (10%) Ten percent guaranteed
interest payable regardless of how long the debenture remains outstanding,
unless the Debenture is converted to shares of common stock in accordance with
the terms and conditions herein.
1

 

--------------------------------------------------------------------------------

 
THE COMPANY MAY PREPAY ANY PORTION OF THE PRINCIPAL AMOUNT AT 130% OF SUCH
AMOUNT ALONG WITH ANY ACCRUED INTEREST OF THIS DEBENTURE AT ANY TIME UPON SEVEN
DAYS WRITTEN NOTICE TO THE HOLDER
          This Debenture is subject to the following additional provisions:
          Section 1. DENOMINATIONS. This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same. No service charge will be made
for such registration of transfer or exchange.
          Section 2. TRANSFER. This Debenture may be transferred or exchanged
only in compliance with applicable federal and state securities laws and
regulations. Prior to due presentment to the Company for transfer of this
Debenture, the Company and any agent of the Company may treat the Person in
whose name this Debenture is duly registered on the Debenture Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Debenture is overdue, and neither the
Company nor any such agent shall be affected by notice to the contrary.
          Section 3. EVENTS OF DEFAULT.
          (a) 'Event of Default', wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
                    (i) any default in the payment of the principal of, interest
(including Late Fees) on, or liquidated damages in respect to this Debenture,
free of any claim of subordination, as and when the same shall become due and
payable (whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default is not cured, if possible to cure, within 3 days of
notice of such default sent by the Holder;
                    (ii) the Company or any of its subsidiaries shall commence,
or there shall be commenced against the Company or any such subsidiary a case
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company commences any other proceeding under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Company or any subsidiary
thereof or there is commenced against the Company or any subsidiary thereof any
such bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Company or any subsidiary thereof is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company or any subsidiary thereof suffers
any appointment of any custodian or the like for it or any substantial part of
its property which continues undischarged or unstayed for a period of 60 days;
or the Company or any subsidiary thereof makes a general assignment for the
benefit of creditors; or the Company shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as
2

 

--------------------------------------------------------------------------------

 
they become due; or the Company or any subsidiary thereof shall call a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or the Company or any subsidiary thereof shall by
any act or failure to act expressly indicate its consent to, approval of or
acquiescence in any of the foregoing; or any corporate or other action is taken
by the Company or any subsidiary thereof for the purpose of effecting any of the
foregoing; or
                    (iii) the Company shall fail to timely file all reports
required to be filed by it with the SEC pursuant to Section 13 or 15(d) of the
Securities and Exchange Act of 1934, as amended (the 'Exchange Act'), or
otherwise required by the Exchange Act.
                    (iv) the material breach of any promise or representation in
this Agreement and or related representation or agreement made by the COMPANY
and or any of its officers, which shall include, without limitation, the failure
to deliver shares of common stock due HOLDER on a conversion within three
Business Days from the date of conversion or sooner, which delivery must be
otherwise made per reasonable specifications of the HOLDER (e.g. to brokerage
firm account).
          If the COMPANY fails to perform hereunder by delivering Shares or
paying Principal and or Interest within 3 Business Days of said being due, then
for the first up to 30 calendar days from the due date of said performance, the
COMPANY shall also owe payable immediately an amount equal to $1,000 per day as
a reasonable 'Late Fee' in addition to any other damages and reasonable attorney
fees and costs payable, to cover, on a non accountable basis, the time, expense,
efforts and or distress of the HOLDER having to focus its management, advisors,
and counselors on the matter of the COMPANY failing to honor its written
obligations, and said figure is deemed a reasonable liquidated damages provision
and is not an election of remedy and is non exclusive so the HOLDER can add and
pursue all rights otherwise.
          (b) If any Event of Default occurs and is continuing, the full
principal amount of this Debenture, together with interest and other amounts
owing in respect thereof, to the date of acceleration shall become at the
Holder's election, immediately due and payable in cash.. The Holder need not
provide and the Company hereby waives any presentment, demand, protest or other
notice of any kind, and the Holder may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a Debenture holder until such time, if any, as
the full payment under this Section shall have been received by it. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.
          (c) It is hereby agreed that in the event any Installment Payment
noted above is not paid by Bank transfer within 15 days of any Due Date, for any
reason, then at the option of the Company this agreement may be cancelled and
sent to Eagle Eye Capital Inc. in writing to reflect the amount actually paid to
date of cancellation. Upon cancellation made under this agreement, the Debenture
will adjust to reflect monies actually paid. Upon cancellation holder is
released from any liability.
3

 

--------------------------------------------------------------------------------

 
          Section 4. Conversion.
          (a) (i) Holder's Conversion Right. At any time after the Original
Issue Date until this Debenture is no longer outstanding, this Debenture,
including interest and principal, shall be convertible into shares of Common
Stock at a price of Fifty Percent (50%) of the lowest traded price, determined
on the then current trading market for the Company's common stock, for 20
trading days prior to conversion (the 'Set Price') at the option of the Holder,
in whole at any time and from time to time. The Holder shall effect conversions
by delivering to the Company the form of Notice of Conversion attached hereto as
Exhibit B ('Notice of Conversion'), specifying the date on which such conversion
is to be effected (a 'Conversion Date'). If no Conversion Date is specified in a
Notice of Conversion, the Conversion Date shall be the date that such Notice of
Conversion is provided hereunder. To effect conversions hereunder, the Holder
shall not be required to physically surrender Debentures to the Company. The
Company shall deliver any objection to any Notice of Conversion within TWO (2)
Business Days of receipt of such notice. In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error. If the Company does not request the issuance of
the shares underlying this Debenture after receipt of a Notice of Conversion
within TWO (2) Business days following the period allowed for any objection, the
Company shall be responsible for any differential in the value of the converted
shares underlying this Debenture between the value of the closing price on the
date the shares should have been delivered and the date the shares are
delivered. In addition, if the COMPANY fails to timely (within 72 hours, 3
business days), deliver the shares per the instructions of the HOLDER, free and
clear of all legends in legal free trading form, the COMPANY shall allow HOLDER
to add two (2) days to the lookback (the mechanism used to obtain the conversion
price along with discount) for each day the COMPANY fails to timely (within 72
hours, 3 business days)) deliver shares, on the next conversion.
          The Holder and any assignee, by acceptance of this Debenture,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Debenture, the unpaid and unconverted
principal amount of this Debenture may be less than the amount stated on the
face hereof. Any Opinion Letter required to effectuate the issuance of the
shares pursuant to this Paragraph 4(a) and the Notice of Conversion shall be
provided and issued by Company. The Holder may use another attorney in it's sole
discretion for the opinion. The parties hereby agree that the company will cover
all legal costs associated with the issuance of the Opinion Letter to the
Transfer Agent.
                    (ii) If the Company, at any time while this Debenture is
outstanding: (A) shall pay a stock dividend or otherwise make a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Debenture, including as interest thereon), (B) subdivide
outstanding shares of Common Stock into a larger number of shares, (C) combine
(including by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (D) issue by reclassification of shares of
the Common Stock any shares of capital stock of the Company, then the Set Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding
4

 

--------------------------------------------------------------------------------

 
after such event. Any adjustment made pursuant to this Section shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.
                    (iii) Whenever the Set Price is adjusted pursuant to any of
Section 4, the Company shall promptly mail to each Holder a notice setting forth
the Set Price after such adjustment and setting forth a brief statement of the
facts requiring such adjustment.
                    (iv) If (A) the Company shall declare a dividend (or any
other distribution) on the Common Stock; (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock; (C) the
Company shall authorize the granting to all holders of the Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class or of any rights; (D) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be filed at each office
or agency maintained for the purpose of conversion of the Debentures, and shall
cause to be mailed to the Holders at their last addresses as they shall appear
upon the stock books of the Company, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. Holders are entitled to convert Debentures during the 20-day
period commencing the date of such notice to the effective date of the event
triggering such notice.
                    (v) If, at any time while this Debenture is outstanding, (A)
the Company effects any merger or consolidation of the Company with or into
another Person, (B) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a 'Fundamental Transaction'),
then upon any subsequent conversion of this Debenture, the Holder shall have the
right to receive, for each Underlying Share that would have been issuable
5

 

--------------------------------------------------------------------------------

 
upon such conversion absent such Fundamental Transaction, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of one share of Common Stock
(the 'Alternate Consideration'). For purposes of any such conversion, the
determination of the Set Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Set Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate consideration
it receives upon any conversion of this Debenture following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new debenture consistent with the foregoing
provisions and evidencing the Holder's right to convert such debenture into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is affected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
and insuring that this Debenture (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction. If any Fundamental Transaction constitutes or results in a Change
of Control Transaction, then at the request of the Holder delivered before the
90th day after such Fundamental Transaction, the Company (or any such successor
or surviving entity) will purchase the Debenture from the Holder for a purchase
price, payable in cash within 10 Trading Days after such request (or, if later,
on the effective date of the Fundamental Transaction), equal to the 130% of the
remaining unconverted principal amount of this Debenture on the date of such
request, plus all accrued and unpaid interest thereon, plus all other accrued
and unpaid amounts due hereunder.
          (b) The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock solely for
the purpose of issuance upon conversion of this Debenture. See attached EXHIBIT
A (Irrevocable TA Letter)
          (c) Any and all notices or other communications or deliveries to be
provided by the Holders hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, sent by
a nationally recognized overnight courier service, addressed to the Company, at
the address set forth or such other address or facsimile number as the Company
may specify for such purposes by notice to the Holders delivered in accordance
with this Section. Any and all notices or other communications or deliveries to
be provided by the Company hereunder shall be in writing and delivered
personally, by facsimile, sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile telephone number or address of
such Holder appearing on the books of the Company, or if no such facsimile
telephone number or address appears, at the principal place of business of the
Holder. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 5:30 p.m. (New York City
time), (ii) the date after the date of transmission, if such notice or
6

 

--------------------------------------------------------------------------------

 
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.
          (d) Notwithstanding anything to the contrary herein contained, the
Holder may not convert this Debenture to the extent such conversion would result
in the Holder, together with any affiliate thereof, beneficially owning (as
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the 'Exchange Act') and the rules promulgated thereunder) in
excess of 9.99% of the then issued and outstanding shares of Common Stock,
including shares issuable upon such conversion and held by the Holder after
application of this section. The provisions of this section may be waived by the
Holder (but only as to itself and not to any other Holder) upon not less than 61
days prior notice to the Company. Other Holders shall be unaffected by any such
waiver.
          Section 5. Definitions. For the purposes hereof, in addition to the
terms defined elsewhere in this Debenture: (a) capitalized terms not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement,
and (b) the following terms shall have the following meanings:
          'Business Day' means any day except Saturday, Sunday and any day which
shall be a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.
               'Common Stock' means the common stock of the Company and stock of
any other class into which such shares may hereafter have been reclassified or
changed.
               'Person' means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.
               'Securities Act' means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
               'Set Price' shall have the meaning set forth in Section 4.
          Section 6. Except as expressly provided herein, no provision of this
Debenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, interest and liquidated damages (if
any) on, this Debenture at the time, place, and rate, and in the coin or
currency, herein prescribed. This Debenture is a direct debt obligation of the
Company. This Debenture ranks pari passu with all other Debentures now or
hereafter issued under the terms set forth herein. As long as this Debenture is
outstanding, the Company shall not and shall cause it subsidiaries not to,
without the consent of the Holder, (a) amend its certificate of incorporation,
bylaws or other charter documents so as to adversely affect any rights of the
Holder; (b) repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its Common Stock or other equity
securities other than as to the
7

 

--------------------------------------------------------------------------------

 
Underlying Shares to the extent permitted or required under the Transaction
Documents or as otherwise permitted by the Transaction Documents; or (c) enter
into any agreement with respect to any of the foregoing.
          Section 7. If this Debenture shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Debenture, or in lieu of or in
substitution for a lost, stolen or destroyed Debenture, a new Debenture for the
principal amount of this Debenture so mutilated, lost, stolen or destroyed but
only upon receipt of evidence of such loss, theft or destruction of such
Debenture, and of the ownership hereof, and indemnity, if requested, all
reasonably satisfactory to the Company.
          Section 8. So long as any portion of this Debenture is outstanding,
the Company will not and will not permit any of its subsidiaries to, directly or
indirectly, enter into, create, incur, assume or suffer to exist any
indebtedness of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom that is senior in any respect to the Company's obligations under the
Debentures without the prior consent of the Holder, which consent shall not be
unreasonably withheld.
          Section 9. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by any of the
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state and federal courts sitting in Broward County (the
'Florida Courts'). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Florida Courts for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such Florida Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Debenture and agrees that such
Service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Debenture or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Debenture,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
8

 

--------------------------------------------------------------------------------

 
          Section 10. Any waiver by the Company or the Holder of a breach of any
provision of this Debenture shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.
          Section 11. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on the Debentures as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.
          Section 12. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.
 
 
 
 

          IN WITNESS WHEREOF, the Company has caused this Convertible Debenture
to be duly executed by a duly authorized officer as of the date first above
indicated.
 
 
 
 
 
MEDICAN ENTERPRISES, INC.
 
 
 
 
By:
[ex10-10_001.jpg]
 
 
Ken Williams
 
 
CEO

9

 

--------------------------------------------------------------------------------

 
Exhibit B
NOTICE OF CONVERSION
The undersigned hereby elects to convert principal under the 10% Convertible
Debenture of Medican Enterprises, Inc. (the 'Company'), due on 04/30/2015, into
______________ shares of common stock, $.001 par value per share (the 'Common
Stock'), of the Company according to the conditions hereof, as of the date
written below. If shares are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.
By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Company's Common Stock does
not exceed the amounts determined in accordance with Section 13(d) of the
Exchange Act, specified under Section 4 of this Debenture.
Conversion calculations:
                              Date to Effect Conversion: ______________________
50% of the lowest traded price for 20 trading days prior to conversion or:
Adjusted as per agreement for delayed delivery of previous conversion (lookback
only)
 
 
 
 
 
 
 
 
 
 
Principal Amount of Debentures to be Converted:
 
 
 
 
 
 
 
 
Interest Amount of Debentures to be Converted
 
 
 
 
 
 
 
 
Number of shares of Common Stock to be issued:
 
 
 
 
 
 
 
 
Signature: _____________________________Manager
 
 
 
 
 
Eagle Eye Capital Inc.
 

10

 

--------------------------------------------------------------------------------

 
Exhibit C
Resolution approved by the Board of Directors of Medican Enterprise, Inc.
UNANIMOUS CONSENT IN LIEU OF A SPECIAL
MEETING OF DIRECTORS OF
Medican Enterprises, Inc.
The undersigned, being all of the directors of Medican Enterprises, Inc. a
corporation of the State of Nevada, (the 'Corporation'), do hereby authorize and
approve the actions set forth in the following resolutions without the formally
of convening a meeting, and do hereby consent to the following actions of this
Corporation, which actions are hereby deemed affective as of the date hereof:
RESOLVED: that the officers of this Corporation are authorized and directed to
enter into a Convertible Debenture in the amount of $500,000 plus interest with
Eagle Eye Capital Inc., dated 10/01/2014 which allows conversions at a 50%
discount to market for such notes as well as (10%) Ten percent guaranteed
interest, should be payable regardless of how long the debenture remains
outstanding and come due on 04/30/2015
RESOLVED: that the officers of this Corporation herby certify this corporation
has never been a blank check shell; and
FURTHER RESOLVED, that each of the officers of the Corporation be, and they
hereby are authorized and empowered to execute and deliver such documents,
instruments and papers and to take any and all other action as they or any of
them may deem necessary or appropriate of the purpose of carrying out the intent
of the foregoing resolutions and the transactions contemplated thereby; and that
the authority of such officers to execute and deliver any such documents,
instruments and papers and to take any such other action shall be conclusively
evidenced by their execution and delivery thereof or their taking thereof.
The undersigned, by affixing their signatures hereto, do hereby consent to,
authorize and approve the foregoing actions in their capacity as a majority of
the direction of Medican Enterprises, Inc.
 
 
 
Dated: 10/01/2014
 
 
 
 
 
[ex10-10_001.jpg]
 
 
 
 
 
 
 
 

11

 

--------------------------------------------------------------------------------

 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE 'SECURITIES
ACT'), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
Date of Issuance: 10/01/2014
$500,000
10% CONVERTIBLE DEBENTURE
DUE 04/30/2015
          Medican Enterprises, Inc. having a principal place of business at 500
Alder Drive Milpitas, CA 95035 ('Company'), entered into a Consulting Agreement
with Copper Capital Ltd. (the 'Holder') pursuant to which the Holder was
entitled to be paid a consulting fee of $500,000 (the 'Consulting Fee'). The
Company was not able to pay the Consulting Fee when due.
          The Holder has agreed to forebear from demanding payment by the
Company of the Consulting Free and has agreed to invest such amount in the
Company on the terms of this 10% Convertible Debenture.
          THIS DEBENTURE is a duly authorized and issued 10% Convertible
Debenture of the Company due 04/30/2015 (the 'Debenture').
          FOR VALUE RECEIVED, the Company promises to pay to Copper Capital
Ltd., or its registered assigns (the 'Holder'), the principal sum of $500,000
plus interest on 04/30/ 2015 or such earlier date as the Debentures are required
or permitted to be repaid as provided hereunder (the 'Maturity Date'), and to
pay interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Debenture at the rate of (10%) Ten percent guaranteed
interest payable regardless of how long the debenture remains outstanding,
unless the Debenture is converted to shares of common stock in accordance with
the terms and conditions herein.
1

 

--------------------------------------------------------------------------------

 
THE COMPANY MAY PREPAY ANY PORTION OF THE PRINCIPAL AMOUNT AT 130% OF SUCH
AMOUNT ALONG WITH ANY ACCRUED INTEREST OF THIS DEBENTURE AT ANY TIME UPON SEVEN
DAYS WRITTEN NOTICE TO THE HOLDER
          This Debenture is subject to the following additional provisions:
          Section 1. DENOMINATIONS. This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same. No service charge will be made
for such registration of transfer or exchange.
          Section 2.TRANSFER. This Debenture may be transferred or exchanged
only in compliance with applicable federal and state securities laws and
regulations. Prior to due presentment to the Company for transfer of this
Debenture, the Company and any agent of the Company may treat the Person in
whose name this Debenture is duly registered on the Debenture Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Debenture is overdue, and neither the
Company nor any such agent shall be affected by notice to the contrary.
          Section 3. EVENTS OF DEFAULT.
          (a) 'Event of Default', wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
                    (i) any default in the payment of the principal of, interest
(including Late Fees) on, or liquidated damages in respect to this Debenture,
free of any claim of subordination, as and when the same shall become due and
payable (whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default is not cured, if possible to cure, within 3 days of
notice of such default sent by the Holder;
                    (ii) the Company or any of its subsidiaries shall commence,
or there shall be commenced against the Company or any such subsidiary a case
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company commences any other proceeding under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Company or any subsidiary
thereof or there is commenced against the Company or any subsidiary thereof any
such bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Company or any subsidiary thereof is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company or any subsidiary thereof suffers
any appointment of any custodian or the like for it or any substantial part of
its property which continues undischarged or unstayed for a period of 60 days;
or the Company or any subsidiary thereof makes a general assignment for the
benefit of creditors; or the Company shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as
2

 

--------------------------------------------------------------------------------

 
they become due; or the Company or any subsidiary thereof shall call a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or the Company or any subsidiary thereof shall by
any act or failure to act expressly indicate its consent to, approval of or
acquiescence in any of the foregoing; or any corporate or other action is taken
by the Company or any subsidiary thereof for the purpose of effecting any of the
foregoing; or
                    (iii) the Company shall fail to timely file all reports
required to be filed by it with the SEC pursuant to Section 13 or 15(d) of the
Securities and Exchange Act of 1934, as amended (the 'Exchange Act'), or
otherwise required by the Exchange Act.
                    (iv) the material breach of any promise or representation in
this Agreement and or related representation or agreement made by the COMPANY
and or any of its officers, which shall include, without limitation, the failure
to deliver shares of common stock due HOLDER on a conversion within three
Business Days from the date of conversion or sooner, which delivery must be
otherwise made per reasonable specifications of the HOLDER (e.g. to brokerage
firm account).
          If the COMPANY fails to perform hereunder by delivering Shares or
paying Principal and or Interest within 3 Business Days of said being due, then
for the first up to 30 calendar days from the due date of said performance, the
COMPANY shall also owe payable immediately an amount equal to $1,000 per day as
a reasonable 'Late Fee' in addition to any other damages and reasonable attorney
fees and costs payable, to cover, on a non accountable basis, the time, expense,
efforts and or distress of the HOLDER having to focus its management, advisors,
and counselors on the matter of the COMPANY failing to honor its written
obligations, and said figure is deemed a reasonable liquidated damages provision
and is not an election of remedy and is non exclusive so the HOLDER can add and
pursue all rights otherwise.
          (b) If any Event of Default occurs and is continuing, the full
principal amount of this Debenture, together with interest and other amounts
owing in respect thereof, to the date of acceleration shall become at the
Holder's election, immediately due and payable in cash.. The Holder need not
provide and the Company hereby waives any presentment, demand, protest or other
notice of any kind, and the Holder may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a Debenture holder until such time, if any, as
the full payment under this Section shall have been received by it. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.
          (c) It is hereby agreed that in the event any Installment Payment
noted above is not paid by Bank transfer within 15 days of any Due Date, for any
reason, then at the option of the Company this agreement may be cancelled and
sent to Copper Capital Ltd. in writing to reflect the amount actually paid to
date of cancellation. Upon cancellation made under this agreement, the Debenture
will adjust to reflect monies actually paid. Upon cancellation holder is
released from any liability.
3

 

--------------------------------------------------------------------------------

 
          Section 4. Conversion.
          (a) (i) Holder's Conversion Right. At any time after the Original
Issue Date until this Debenture is no longer outstanding, this Debenture,
including interest and principal, shall be convertible into shares of Common
Stock at a price of Fifty Percent (50%) of the lowest traded price, determined
on the then current trading market for the Company's common stock, for 20
trading days prior to conversion (the 'Set Price') at the option of the Holder,
in whole at any time and from time to time. The Holder shall effect conversions
by delivering to the Company the form of Notice of Conversion attached hereto as
Exhibit B ('Notice of Conversion'), specifying the date on which such conversion
is to be effected (a 'Conversion Date'). If no Conversion Date is specified in a
Notice of Conversion, the Conversion Date shall be the date that such Notice of
Conversion is provided hereunder. To effect conversions hereunder, the Holder
shall not be required to physically surrender Debentures to the Company. The
Company shall deliver any objection to any Notice of Conversion within TWO (2)
Business Days of receipt of such notice. In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error. If the Company does not request the issuance of
the shares underlying this Debenture after receipt of a Notice of Conversion
within TWO (2) Business days following the period allowed for any objection, the
Company shall be responsible for any differential in the value of the converted
shares underlying this Debenture between the value of the closing price on the
date the shares should have been delivered and the date the shares are
delivered. In addition, if the COMPANY fails to timely (within 72 hours, 3
business days), deliver the shares per the instructions of the HOLDER, free and
clear of all legends in legal free trading form, the COMPANY shall allow HOLDER
to add two (2) days to the lookback (the mechanism used to obtain the conversion
price along with discount) for each day the COMPANY fails to timely (within 72
hours, 3 business days)) deliver shares, on the next conversion.
          The Holder and any assignee, by acceptance of this Debenture,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Debenture, the unpaid and unconverted
principal amount of this Debenture may be less than the amount stated on the
face hereof. Any Opinion Letter required to effectuate the issuance of the
shares pursuant to this Paragraph 4(a) and the Notice of Conversion shall be
provided and issued by Company. The Holder may use another attorney in it's sole
discretion for the opinion. The parties hereby agree that the company will cover
all legal costs associated with the issuance of the Opinion Letter to the
Transfer Agent.
                    (ii) If the Company, at any time while this Debenture is
outstanding: (A) shall pay a stock dividend or otherwise make a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Debenture, including as interest thereon), (B) subdivide
outstanding shares of Common Stock into a larger number of shares, (C) combine
(including by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (D) issue by reclassification of shares of
the Common Stock any shares of capital stock of the Company, then the Set Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding
4

 

--------------------------------------------------------------------------------

 
after such event. Any adjustment made pursuant to this Section shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.
                    (iii) Whenever the Set Price is adjusted pursuant to any of
Section 4, the Company shall promptly mail to each Holder a notice setting forth
the Set Price after such adjustment and setting forth a brief statement of the
facts requiring such adjustment.
                    (iv) If (A) the Company shall declare a dividend (or any
other distribution) on the Common Stock; (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock; (C) the
Company shall authorize the granting to all holders of the Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class or of any rights; (D) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be filed at each office
or agency maintained for the purpose of conversion of the Debentures, and shall
cause to be mailed to the Holders at their last addresses as they shall appear
upon the stock books of the Company, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. Holders are entitled to convert Debentures during the 20-day
period commencing the date of such notice to the effective date of the event
triggering such notice.
                    (v) If, at any time while this Debenture is outstanding, (A)
the Company effects any merger or consolidation of the Company with or into
another Person, (B) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a 'Fundamental Transaction'),
then upon any subsequent conversion of this Debenture, the Holder shall have the
right to receive, for each Underlying Share that would have been issuable
5

 

--------------------------------------------------------------------------------

 
upon such conversion absent such Fundamental Transaction, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of one share of Common Stock
(the 'Alternate Consideration'). For purposes of any such conversion, the
determination of the Set Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Set Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate consideration
it receives upon any conversion of this Debenture following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new debenture consistent with the foregoing
provisions and evidencing the Holder's right to convert such debenture into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is affected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
and insuring that this Debenture (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction. If any Fundamental Transaction constitutes or results in a Change
of Control Transaction, then at the request of the Holder delivered before the
90th day after such Fundamental Transaction, the Company (or any such successor
or surviving entity) will purchase the Debenture from the Holder for a purchase
price, payable in cash within 10 Trading Days after such request (or, if later,
on the effective date of the Fundamental Transaction), equal to the 130% of the
remaining unconverted principal amount of this Debenture on the date of such
request, plus all accrued and unpaid interest thereon, plus all other accrued
and unpaid amounts due hereunder.
          (b) The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock solely for
the purpose of issuance upon conversion of this Debenture. See attached EXHIBIT
A (Irrevocable TA Letter)
          (c) Any and all notices or other communications or deliveries to be
provided by the Holders hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, sent by
a nationally recognized overnight courier service, addressed to the Company, at
the address set forth or such other address or facsimile number as the Company
may specify for such purposes by notice to the Holders delivered in accordance
with this Section. Any and all notices or other communications or deliveries to
be provided by the Company hereunder shall be in writing and delivered
personally, by facsimile, sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile telephone number or address of
such Holder appearing on the books of the Company, or if no such facsimile
telephone number or address appears, at the principal place of business of the
Holder. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 5:30 p.m. (New York City
time), (ii) the date after the date of transmission, if such notice or
6

 

--------------------------------------------------------------------------------

 
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.
          (d) Notwithstanding anything to the contrary herein contained, the
Holder may not convert this Debenture to the extent such conversion would result
in the Holder, together with any affiliate thereof, beneficially owning (as
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the 'Exchange Act') and the rules promulgated thereunder) in
excess of 9.99% of the then issued and outstanding shares of Common Stock,
including shares issuable upon such conversion and held by the Holder after
application of this section. The provisions of this section may be waived by the
Holder (but only as to itself and not to any other Holder) upon not less than 61
days prior notice to the Company. Other Holders shall be unaffected by any such
waiver.
          Section 5. Definitions. For the purposes hereof, in addition to the
terms defined elsewhere in this Debenture: (a) capitalized terms not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement,
and (b) the following terms shall have the following meanings:
               'Business Day' means any day except Saturday, Sunday and any day
which shall be a federal legal holiday in the United States or a day on which
banking institutions in the State of New York are authorized or required by law
or other government action to close.
               'Common Stock' means the common stock of the Company and stock of
any other class into which such shares may hereafter have been reclassified or
changed.
               'Person' means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.
               'Securities Act' means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
               'Set Price' shall have the meaning set forth in Section 4.
          Section 6. Except as expressly provided herein, no provision of this
Debenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, interest and liquidated damages (if
any) on, this Debenture at the time, place, and rate, and in the coin or
currency, herein prescribed. This Debenture is a direct debt obligation of the
Company. This Debenture ranks pari passu with all other Debentures now or
hereafter issued under the terms set forth herein. As long as this Debenture is
outstanding, the Company shall not and shall cause it subsidiaries not to,
without the consent of the Holder, (a) amend its certificate of incorporation,
bylaws or other charter documents so as to adversely affect any rights of the
Holder; (b) repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its Common Stock or other equity
securities other than as to the
7

 

--------------------------------------------------------------------------------

 
Underlying Shares to the extent permitted or required under the Transaction
Documents or as otherwise permitted by the Transaction Documents; or (c) enter
into any agreement with respect to any of the foregoing.
          Section 7. If this Debenture shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Debenture, or in lieu of or in
substitution for a lost, stolen or destroyed Debenture, a new Debenture for the
principal amount of this Debenture so mutilated, lost, stolen or destroyed but
only upon receipt of evidence of such loss, theft or destruction of such
Debenture, and of the ownership hereof, and indemnity, if requested, all
reasonably satisfactory to the Company.
          Section 8. So long as any portion of this Debenture is outstanding,
the Company will not and will not permit any of its subsidiaries to, directly or
indirectly, enter into, create, incur, assume or suffer to exist any
indebtedness of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom that is senior in any respect to the Company's obligations under the
Debentures without the prior consent of the Holder, which consent shall not be
unreasonably withheld.
          Section 9. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by any of the
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state and federal courts sitting in Broward County (the
'Florida Courts'). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Florida Courts for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such Florida Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Debenture and agrees that such
Service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Debenture or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Debenture,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
8

 

--------------------------------------------------------------------------------

 
          Section 10. Any waiver by the Company or the Holder of a breach of any
provision of this Debenture shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.
          Section 11. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on the Debentures as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.
          Section 12. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.
 
 
 
 

          IN WITNESS WHEREOF, the Company has caused this Convertible Debenture
to be duly executed by a duly authorized officer as of the date first above
indicated.
 
 
 
 
 
MEDICAN ENTERPRISES, INC.
 
 
 
 
By:
[ex10-10_001.jpg]
 
 
Ken Williams
 
 
CEO

9

 

--------------------------------------------------------------------------------

 
Exhibit B
NOTICE OF CONVERSION
          The undersigned hereby elects to convert principal under the 10%
Convertible Debenture of Medican Enterprises, Inc. (the 'Company'), due on
04/30/2015, into ______________ shares of common stock, $.001 par value per
share (the 'Common Stock'), of the Company according to the conditions hereof,
as of the date written below. If shares are to be issued in the name of a person
other than the undersigned, the undersigned will pay all transfer taxes payable
with respect thereto and is delivering herewith such certificates and opinions
as reasonably requested by the Company in accordance therewith. No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.
By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Company's Common Stock does
not exceed the amounts determined in accordance with Section 13(d) of the
Exchange Act, specified under Section 4 of this Debenture.
Conversion calculations:
                              Date to Effect Conversion: _______________________
50% of the lowest traded price for 20 trading days prior to conversion or:
Adjusted as per agreement for delayed delivery of previous conversion (lookback
only)
 
 
 
 
 
 
 
 
 
 
Principal Amount of Debentures to be Converted:
 
 
 
 
 
 
 
 
Interest Amount of Debentures to be Converted
 
 
 
 
 
 
 
 
Number of shares of Common Stock to be issued:
 
 
 
 
 
 
 
 
Signature: _______________________________Manager
 
 
 
 
 
 
 
 
Eagle Eye Capital Inc.
 

10

 

--------------------------------------------------------------------------------

 
Exhibit C
Resolution approved by the Board of Directors of Medican Enterprise, Inc.
UNANIMOUS CONSENT IN LIEU OF A SPECIAL
MEETING OF DIRECTORS OF
Medican Enterprises, Inc.
The undersigned, being all of the directors of Medican Enterprises, Inc. a
corporation of the State of Nevada, (the 'Corporation'), do hereby authorize and
approve the actions set forth in the following resolutions without the formally
of convening a meeting, and do hereby consent to the following actions of this
Corporation, which actions are hereby deemed affective as of the date hereof:
RESOLVED: that the officers of this Corporation are authorized and directed to
enter into a Convertible Debenture in the amount of $500,000 plus interest with
Copper Capital Ltd., dated 10/01/2014 which allows conversions at a 50% discount
to market for such notes as well as (10%) Ten percent guaranteed interest,
should be payable regardless of how long the debenture remains outstanding and
come due on 04/30/2015
RESOLVED: that the officers of this Corporation herby certify this corporation
has never been a blank check shell; and
FURTHER RESOLVED, that each of the officers of the Corporation be, and they
hereby are authorized and empowered to execute and deliver such documents,
instruments and papers and to take any and all other action as they or any of
them may deem necessary or appropriate of the purpose of carrying out the intent
of the foregoing resolutions and the transactions contemplated thereby; and that
the authority of such officers to execute and deliver any such documents,
instruments and papers and to take any such other action shall be conclusively
evidenced by their execution and delivery thereof or their taking thereof.
The undersigned, by affixing their signatures hereto, do hereby consent to,
authorize and approve the foregoing actions in their capacity as a majority of
the direction of Medican Enterprises, Inc.
 
 
 
Dated: 10/01/2014
 
 
 
 
 
[ex10-10_001.jpg]
 
 
 
 
 
 
 
 

11

 

--------------------------------------------------------------------------------

 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE 'SECURITIES
ACT'), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
Date of Issuance: 10/01/2014
$500,000
10% CONVERTIBLE DEBENTURE
DUE 04/30/2015
          Medican Enterprises, Inc. having a principal place of business at 500
Alder Drive Milpitas, CA 95035 ('Company'), entered into a Consulting Agreement
with Jade Mercantile Ltd. (the 'Holder') pursuant to which the Holder was
entitled to be paid a consulting fee of $500,000 (the 'Consulting Fee'). The
Company was not able to pay the Consulting Fee when due.
          The Holder has agreed to forebear from demanding payment by the
Company of the Consulting Free and has agreed to invest such amount in the
Company on the terms of this 10% Convertible Debenture.
          THIS DEBENTURE is a duly authorized and issued 10% Convertible
Debenture of the Company due 04/30/2015 (the 'Debenture').
          FOR VALUE RECEIVED, the Company promises to pay to Jade Mercantile
Ltd., or its registered assigns (the 'Holder'), the principal sum of $500,000
plus interest on 04/30/ 2015 or such earlier date as the Debentures are required
or permitted to be repaid as provided hereunder (the 'Maturity Date'), and to
pay interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Debenture at the rate of (10%) Ten percent guaranteed
interest payable regardless of how long the debenture remains outstanding,
unless the Debenture is converted to shares of common stock in accordance with
the terms and conditions herein.
1

 

--------------------------------------------------------------------------------

 
THE COMPANY MAY PREPAY ANY PORTION OF THE PRINCIPAL AMOUNT AT 130% OF SUCH
AMOUNT ALONG WITH ANY ACCRUED INTEREST OF THIS DEBENTURE AT ANY TIME UPON SEVEN
DAYS WRITTEN NOTICE TO THE HOLDER
          This Debenture is subject to the following additional provisions:
          Section 1. DENOMINATIONS. This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same. No service charge will be made
for such registration of transfer or exchange.
          Section 2.TRANSFER. This Debenture may be transferred or exchanged
only in compliance with applicable federal and state securities laws and
regulations. Prior to due presentment to the Company for transfer of this
Debenture, the Company and any agent of the Company may treat the Person in
whose name this Debenture is duly registered on the Debenture Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Debenture is overdue, and neither the
Company nor any such agent shall be affected by notice to the contrary.
          Section 3. EVENTS OF DEFAULT.
          (a) 'Event of Default', wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
                    (i) any default in the payment of the principal of, interest
(including Late Fees) on, or liquidated damages in respect to this Debenture,
free of any claim of subordination, as and when the same shall become due and
payable (whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default is not cured, if possible to cure, within 3 days of
notice of such default sent by the Holder;
                    (ii) the Company or any of its subsidiaries shall commence,
or there shall be commenced against the Company or any such subsidiary a case
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company commences any other proceeding under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Company or any subsidiary
thereof or there is commenced against the Company or any subsidiary thereof any
such bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Company or any subsidiary thereof is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company or any subsidiary thereof suffers
any appointment of any custodian or the like for it or any substantial part of
its property which continues undischarged or unstayed for a period of 60 days;
or the Company or any subsidiary thereof makes a general assignment for the
benefit of creditors; or the Company shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as
2

 

--------------------------------------------------------------------------------

 
they become due; or the Company or any subsidiary thereof shall call a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or the Company or any subsidiary thereof shall by
any act or failure to act expressly indicate its consent to, approval of or
acquiescence in any of the foregoing; or any corporate or other action is taken
by the Company or any subsidiary thereof for the purpose of effecting any of the
foregoing; or
                    (iii) the Company shall fail to timely file all reports
required to be filed by it with the SEC pursuant to Section 13 or 15(d) of the
Securities and Exchange Act of 1934, as amended (the 'Exchange Act'), or
otherwise required by the Exchange Act.
                    (iv) the material breach of any promise or representation in
this Agreement and or related representation or agreement made by the COMPANY
and or any of its officers, which shall include, without limitation, the failure
to deliver shares of common stock due HOLDER on a conversion within three
Business Days from the date of conversion or sooner, which delivery must be
otherwise made per reasonable specifications of the HOLDER (e.g. to brokerage
firm account).
          If the COMPANY fails to perform hereunder by delivering Shares or
paying Principal and or Interest within 3 Business Days of said being due, then
for the first up to 30 calendar days from the due date of said performance, the
COMPANY shall also owe payable immediately an amount equal to $1,000 per day as
a reasonable 'Late Fee' in addition to any other damages and reasonable attorney
fees and costs payable, to cover, on a non accountable basis, the time, expense,
efforts and or distress of the HOLDER having to focus its management, advisors,
and counselors on the matter of the COMPANY failing to honor its written
obligations, and said figure is deemed a reasonable liquidated damages provision
and is not an election of remedy and is non exclusive so the HOLDER can add and
pursue all rights otherwise.
          (b) If any Event of Default occurs and is continuing, the full
principal amount of this Debenture, together with interest and other amounts
owing in respect thereof, to the date of acceleration shall become at the
Holder's election, immediately due and payable in cash.. The Holder need not
provide and the Company hereby waives any presentment, demand, protest or other
notice of any kind, and the Holder may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a Debenture holder until such time, if any, as
the full payment under this Section shall have been received by it. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.
          (c) It is hereby agreed that in the event any Installment Payment
noted above is not paid by Bank transfer within 15 days of any Due Date, for any
reason, then at the option of the Company this agreement may be cancelled and
sent to Jade Mercantile Ltd. in writing to reflect the amount actually paid to
date of cancellation. Upon cancellation made under this agreement, the Debenture
will adjust to reflect monies actually paid. Upon cancellation holder is
released from any liability.
3

 

--------------------------------------------------------------------------------

 
          Section 4. Conversion.
          (a) (i) Holder's Conversion Right. At any time after the Original
Issue Date until this Debenture is no longer outstanding, this Debenture,
including interest and principal, shall be convertible into shares of Common
Stock at a price of Fifty Percent (50%) of the lowest traded price, determined
on the then current trading market for the Company's common stock, for 20
trading days prior to conversion (the 'Set Price') at the option of the Holder,
in whole at any time and from time to time. The Holder shall effect conversions
by delivering to the Company the form of Notice of Conversion attached hereto as
Exhibit B ('Notice of Conversion'), specifying the date on which such conversion
is to be effected (a 'Conversion Date'). If no Conversion Date is specified in a
Notice of Conversion, the Conversion Date shall be the date that such Notice of
Conversion is provided hereunder. To effect conversions hereunder, the Holder
shall not be required to physically surrender Debentures to the Company. The
Company shall deliver any objection to any Notice of Conversion within TWO (2)
Business Days of receipt of such notice. In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error. If the Company does not request the issuance of
the shares underlying this Debenture after receipt of a Notice of Conversion
within TWO (2) Business days following the period allowed for any objection, the
Company shall be responsible for any differential in the value of the converted
shares underlying this Debenture between the value of the closing price on the
date the shares should have been delivered and the date the shares are
delivered. In addition, if the COMPANY fails to timely (within 72 hours, 3
business days), deliver the shares per the instructions of the HOLDER, free and
clear of all legends in legal free trading form, the COMPANY shall allow HOLDER
to add two (2) days to the lookback (the mechanism used to obtain the conversion
price along with discount) for each day the COMPANY fails to timely (within 72
hours, 3 business days)) deliver shares, on the next conversion.
          The Holder and any assignee, by acceptance of this Debenture,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Debenture, the unpaid and unconverted
principal amount of this Debenture may be less than the amount stated on the
face hereof. Any Opinion Letter required to effectuate the issuance of the
shares pursuant to this Paragraph 4(a) and the Notice of Conversion shall be
provided and issued by Company. The Holder may use another attorney in it's sole
discretion for the opinion. The parties hereby agree that the company will cover
all legal costs associated with the issuance of the Opinion Letter to the
Transfer Agent.
                    (ii) If the Company, at any time while this Debenture is
outstanding: (A) shall pay a stock dividend or otherwise make a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Debenture, including as interest thereon), (B) subdivide
outstanding shares of Common Stock into a larger number of shares, (C) combine
(including by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (D) issue by reclassification of shares of
the Common Stock any shares of capital stock of the Company, then the Set Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding
4

 

--------------------------------------------------------------------------------

 
after such event. Any adjustment made pursuant to this Section shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.
                    (iii) Whenever the Set Price is adjusted pursuant to any of
Section 4, the Company shall promptly mail to each Holder a notice setting forth
the Set Price after such adjustment and setting forth a brief statement of the
facts requiring such adjustment.
                    (iv) If (A) the Company shall declare a dividend (or any
other distribution) on the Common Stock; (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock; (C) the
Company shall authorize the granting to all holders of the Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class or of any rights; (D) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be filed at each office
or agency maintained for the purpose of conversion of the Debentures, and shall
cause to be mailed to the Holders at their last addresses as they shall appear
upon the stock books of the Company, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. Holders are entitled to convert Debentures during the 20-day
period commencing the date of such notice to the effective date of the event
triggering such notice.
                    (v) If, at any time while this Debenture is outstanding, (A)
the Company effects any merger or consolidation of the Company with or into
another Person, (B) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a 'Fundamental Transaction'),
then upon any subsequent conversion of this Debenture, the Holder shall have the
right to receive, for each Underlying Share that would have been issuable
5

 

--------------------------------------------------------------------------------

 
upon such conversion absent such Fundamental Transaction, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of one share of Common Stock
(the 'Alternate Consideration'). For purposes of any such conversion, the
determination of the Set Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Set Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate consideration
it receives upon any conversion of this Debenture following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new debenture consistent with the foregoing
provisions and evidencing the Holder's right to convert such debenture into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is affected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
and insuring that this Debenture (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction. If any Fundamental Transaction constitutes or results in a Change
of Control Transaction, then at the request of the Holder delivered before the
90th day after such Fundamental Transaction, the Company (or any such successor
or surviving entity) will purchase the Debenture from the Holder for a purchase
price, payable in cash within 10 Trading Days after such request (or, if later,
on the effective date of the Fundamental Transaction), equal to the 130% of the
remaining unconverted principal amount of this Debenture on the date of such
request, plus all accrued and unpaid interest thereon, plus all other accrued
and unpaid amounts due hereunder.
          (b) The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock solely for
the purpose of issuance upon conversion of this Debenture. See attached EXHIBIT
A (Irrevocable TA Letter)
          (c) Any and all notices or other communications or deliveries to be
provided by the Holders hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, sent by
a nationally recognized overnight courier service, addressed to the Company, at
the address set forth or such other address or facsimile number as the Company
may specify for such purposes by notice to the Holders delivered in accordance
with this Section. Any and all notices or other communications or deliveries to
be provided by the Company hereunder shall be in writing and delivered
personally, by facsimile, sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile telephone number or address of
such Holder appearing on the books of the Company, or if no such facsimile
telephone number or address appears, at the principal place of business of the
Holder. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 5:30 p.m. (New York City
time), (ii) the date after the date of transmission, if such notice or
6

 

--------------------------------------------------------------------------------

 
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.
          (d) Notwithstanding anything to the contrary herein contained, the
Holder may not convert this Debenture to the extent such conversion would result
in the Holder, together with any affiliate thereof, beneficially owning (as
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the 'Exchange Act') and the rules promulgated thereunder) in
excess of 9.99% of the then issued and outstanding shares of Common Stock,
including shares issuable upon such conversion and held by the Holder after
application of this section. The provisions of this section may be waived by the
Holder (but only as to itself and not to any other Holder) upon not less than 61
days prior notice to the Company. Other Holders shall be unaffected by any such
waiver.
          Section 5. Definitions. For the purposes hereof, in addition to the
terms defined elsewhere in this Debenture: (a) capitalized terms not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement,
and (b) the following terms shall have the following meanings:
               'Business Day' means any day except Saturday, Sunday and any day
which shall be a federal legal holiday in the United States or a day on which
banking institutions in the State of New York are authorized or required by law
or other government action to close.
               'Common Stock' means the common stock of the Company and stock of
any other class into which such shares may hereafter have been reclassified or
changed.
               'Person' means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.
               'Securities Act' means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
               'Set Price' shall have the meaning set forth in Section 4.
          Section 6. Except as expressly provided herein, no provision of this
Debenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, interest and liquidated damages (if
any) on, this Debenture at the time, place, and rate, and in the coin or
currency, herein prescribed. This Debenture is a direct debt obligation of the
Company. This Debenture ranks pari passu with all other Debentures now or
hereafter issued under the terms set forth herein. As long as this Debenture is
outstanding, the Company shall not and shall cause it subsidiaries not to,
without the consent of the Holder, (a) amend its certificate of incorporation,
bylaws or other charter documents so as to adversely affect any rights of the
Holder; (b) repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its Common Stock or other equity
securities other than as to the
7

 

--------------------------------------------------------------------------------

 
Underlying Shares to the extent permitted or required under the Transaction
Documents or as otherwise permitted by the Transaction Documents; or (c) enter
into any agreement with respect to any of the foregoing.
          Section 7. If this Debenture shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Debenture, or in lieu of or in
substitution for a lost, stolen or destroyed Debenture, a new Debenture for the
principal amount of this Debenture so mutilated, lost, stolen or destroyed but
only upon receipt of evidence of such loss, theft or destruction of such
Debenture, and of the ownership hereof, and indemnity, if requested, all
reasonably satisfactory to the Company.
          Section 8. So long as any portion of this Debenture is outstanding,
the Company will not and will not permit any of its subsidiaries to, directly or
indirectly, enter into, create, incur, assume or suffer to exist any
indebtedness of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom that is senior in any respect to the Company's obligations under the
Debentures without the prior consent of the Holder, which consent shall not be
unreasonably withheld.
          Section 9. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by any of the
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state and federal courts sitting in Broward County (the
'Florida Courts'). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Florida Courts for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such Florida Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Debenture and agrees that such
Service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Debenture or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Debenture,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
8

 

--------------------------------------------------------------------------------

 
          Section 10. Any waiver by the Company or the Holder of a breach of any
provision of this Debenture shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.
          Section 11. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on the Debentures as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.
          Section 12. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.
 
 
 
 

          IN WITNESS WHEREOF, the Company has caused this Convertible Debenture
to be duly executed by a duly authorized officer as of the date first above
indicated.
 
 
 
 
 
MEDICAN ENTERPRISES, INC.
 
 
 
 
By:
[ex10-10_001.jpg]
 
 
Ken Williams
 
 
CEO

9

 

--------------------------------------------------------------------------------

 
Exhibit B
NOTICE OF CONVERSION
The undersigned hereby elects to convert principal under the 10% Convertible
Debenture of Medican Enterprises, Inc. (the 'Company'), due on 04/30/2015, into
_______________ shares of common stock, $.001 par value per share (the 'Common
Stock'), of the Company according to the conditions hereof, as of the date
written below. If shares are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.
By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Company's Common Stock does
not exceed the amounts determined in accordance with Section 13(d) of the
Exchange Act, specified under Section 4 of this Debenture.
Conversion calculations:
                              Date to Effect Conversion:
___________________________
50% of the lowest traded price for 20 trading days prior to conversion or:
Adjusted as per agreement for delayed delivery of previous conversion (lookback
only)
 
 
 
 
 
 
 
 
 
 
Principal Amount of Debentures to be Converted:
 
 
 
 
 
 
 
 
Interest Amount of Debentures to be Converted
 
 
 
 
 
 
 
 
Number of shares of Common Stock to be issued:
 
 
 
 
 
 
 
 
Signature: _______________________________Manager
 
 
 
 
 
Eagle Eye Capital Inc.
 

10

 

--------------------------------------------------------------------------------

 
Exhibit C
Resolution approved by the Board of Directors of Medican Enterprise, Inc.
UNANIMOUS CONSENT IN LIEU OF A SPECIAL
MEETING OF DIRECTORS OF
Medican Enterprises, Inc.
The undersigned, being all of the directors of Medican Enterprises, Inc. a
corporation of the State of Nevada, (the 'Corporation'), do hereby authorize and
approve the actions set forth in the following resolutions without the formally
of convening a meeting, and do hereby consent to the following actions of this
Corporation, which actions are hereby deemed affective as of the date hereof:
RESOLVED: that the officers of this Corporation are authorized and directed to
enter into a Convertible Debenture in the amount of $500,000 plus interest with
Jade Mercantile Ltd., dated 10/01/2014 which allows conversions at a 50%
discount to market for such notes as well as (10%) Ten percent guaranteed
interest, should be payable regardless of how long the debenture remains
outstanding and come due on 04/30/2015
RESOLVED: that the officers of this Corporation herby certify this corporation
has never been a blank check shell; and
FURTHER RESOLVED, that each of the officers of the Corporation be, and they
hereby are authorized and empowered to execute and deliver such documents,
instruments and papers and to take any and all other action as they or any of
them may deem necessary or appropriate of the purpose of carrying out the intent
of the foregoing resolutions and the transactions contemplated thereby; and that
the authority of such officers to execute and deliver any such documents,
instruments and papers and to take any such other action shall be conclusively
evidenced by their execution and delivery thereof or their taking thereof.
The undersigned, by affixing their signatures hereto, do hereby consent to,
authorize and approve the foregoing actions in their capacity as a majority of
the direction of Medican Enterprises, Inc.
 
 
 
Dated: 10/01/2014
 
 
 
 
 
[ex10-10_001.jpg]
 
 
 
 
 
 
 
 

11

 

--------------------------------------------------------------------------------

 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE 'SECURITIES
ACT'), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
Date of Issuance: 10/01/2014
$500,000
10% CONVERTIBLE DEBENTURE
DUE 04/30/2015
          Medican Enterprises, Inc. having a principal place of business at 500
Alder Drive Milpitas, CA 95035 ('Company'), entered into a Consulting Agreement
with The Tradewind Group (the 'Holder') pursuant to which the Holder was
entitled to be paid a consulting fee of $500,000 (the 'Consulting Fee'). The
Company was not able to pay the Consulting Fee when due.
          The Holder has agreed to forebear from demanding payment by the
Company of the Consulting Free and has agreed to invest such amount in the
Company on the terms of this 10% Convertible Debenture.
          THIS DEBENTURE is a duly authorized and issued 10% Convertible
Debenture of the Company due 04/30/2015 (the 'Debenture').
          FOR VALUE RECEIVED, the Company promises to pay to The Tradewind
Group, or its registered assigns (the 'Holder'), the principal sum of $500,000
plus interest on 04/30/ 2015 or such earlier date as the Debentures are required
or permitted to be repaid as provided hereunder (the 'Maturity Date'), and to
pay interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Debenture at the rate of (10%) Ten percent guaranteed
interest payable regardless of how long the debenture remains outstanding,
unless the Debenture is converted to shares of common stock in accordance with
the terms and conditions herein.
1

 

--------------------------------------------------------------------------------

 
THE COMPANY MAY PREPAY ANY PORTION OF THE PRINCIPAL AMOUNT AT 130% OF SUCH
AMOUNT ALONG WITH ANY ACCRUED INTEREST OF THIS DEBENTURE AT ANY TIME UPON SEVEN
DAYS WRITTEN NOTICE TO THE HOLDER
          This Debenture is subject to the following additional provisions:
          Section 1. DENOMINATIONS. This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same. No service charge will be made
for such registration of transfer or exchange.
          Section 2.TRANSFER. This Debenture may be transferred or exchanged
only in compliance with applicable federal and state securities laws and
regulations. Prior to due presentment to the Company for transfer of this
Debenture, the Company and any agent of the Company may treat the Person in
whose name this Debenture is duly registered on the Debenture Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Debenture is overdue, and neither the
Company nor any such agent shall be affected by notice to the contrary.
          Section 3. EVENTS OF DEFAULT.
          (a) 'Event of Default', wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
                    (i) any default in the payment of the principal of, interest
(including Late Fees) on, or liquidated damages in respect to this Debenture,
free of any claim of subordination, as and when the same shall become due and
payable (whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default is not cured, if possible to cure, within 3 days of
notice of such default sent by the Holder;
                    (ii) the Company or any of its subsidiaries shall commence,
or there shall be commenced against the Company or any such subsidiary a case
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company commences any other proceeding under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Company or any subsidiary
thereof or there is commenced against the Company or any subsidiary thereof any
such bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Company or any subsidiary thereof is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company or any subsidiary thereof suffers
any appointment of any custodian or the like for it or any substantial part of
its property which continues undischarged or unstayed for a period of 60 days;
or the Company or any subsidiary thereof makes a general assignment for the
benefit of creditors; or the Company shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as
2

 

--------------------------------------------------------------------------------

 
they become due; or the Company or any subsidiary thereof shall call a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or the Company or any subsidiary thereof shall by
any act or failure to act expressly indicate its consent to, approval of or
acquiescence in any of the foregoing; or any corporate or other action is taken
by the Company or any subsidiary thereof for the purpose of effecting any of the
foregoing; or
                    (iii) the Company shall fail to timely file all reports
required to be filed by it with the SEC pursuant to Section 13 or 15(d) of the
Securities and Exchange Act of 1934, as amended (the 'Exchange Act'), or
otherwise required by the Exchange Act.
                    (iv) the material breach of any promise or representation in
this Agreement and or related representation or agreement made by the COMPANY
and or any of its officers, which shall include, without limitation, the failure
to deliver shares of common stock due HOLDER on a conversion within three
Business Days from the date of conversion or sooner, which delivery must be
otherwise made per reasonable specifications of the HOLDER (e.g. to brokerage
firm account).
          If the COMPANY fails to perform hereunder by delivering Shares or
paying Principal and or Interest within 3 Business Days of said being due, then
for the first up to 30 calendar days from the due date of said performance, the
COMPANY shall also owe payable immediately an amount equal to $1,000 per day as
a reasonable 'Late Fee' in addition to any other damages and reasonable attorney
fees and costs payable, to cover, on a non accountable basis, the time, expense,
efforts and or distress of the HOLDER having to focus its management, advisors,
and counselors on the matter of the COMPANY failing to honor its written
obligations, and said figure is deemed a reasonable liquidated damages provision
and is not an election of remedy and is non exclusive so the HOLDER can add and
pursue all rights otherwise.
          (b) If any Event of Default occurs and is continuing, the full
principal amount of this Debenture, together with interest and other amounts
owing in respect thereof, to the date of acceleration shall become at the
Holder's election, immediately due and payable in cash.. The Holder need not
provide and the Company hereby waives any presentment, demand, protest or other
notice of any kind, and the Holder may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a Debenture holder until such time, if any, as
the full payment under this Section shall have been received by it. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.
          (c) It is hereby agreed that in the event any Installment Payment
noted above is not paid by Bank transfer within 15 days of any Due Date, for any
reason, then at the option of the Company this agreement may be cancelled and
sent to The Tradewind Group in writing to reflect the amount actually paid to
date of cancellation. Upon cancellation made under this agreement, the Debenture
will adjust to reflect monies actually paid. Upon cancellation holder is
released from any liability.
3

 

--------------------------------------------------------------------------------

 
          Section 4. Conversion.
          (a) (i) Holder's Conversion Right. At any time after the Original
Issue Date until this Debenture is no longer outstanding, this Debenture,
including interest and principal, shall be convertible into shares of Common
Stock at a price of Fifty Percent (50%) of the lowest traded price, determined
on the then current trading market for the Company's common stock, for 20
trading days prior to conversion (the 'Set Price') at the option of the Holder,
in whole at any time and from time to time. The Holder shall effect conversions
by delivering to the Company the form of Notice of Conversion attached hereto as
Exhibit B ('Notice of Conversion'), specifying the date on which such conversion
is to be effected (a 'Conversion Date'). If no Conversion Date is specified in a
Notice of Conversion, the Conversion Date shall be the date that such Notice of
Conversion is provided hereunder. To effect conversions hereunder, the Holder
shall not be required to physically surrender Debentures to the Company. The
Company shall deliver any objection to any Notice of Conversion within TWO (2)
Business Days of receipt of such notice. In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error. If the Company does not request the issuance of
the shares underlying this Debenture after receipt of a Notice of Conversion
within TWO (2) Business days following the period allowed for any objection, the
Company shall be responsible for any differential in the value of the converted
shares underlying this Debenture between the value of the closing price on the
date the shares should have been delivered and the date the shares are
delivered. In addition, if the COMPANY fails to timely (within 72 hours, 3
business days), deliver the shares per the instructions of the HOLDER, free and
clear of all legends in legal free trading form, the COMPANY shall allow HOLDER
to add two (2) days to the lookback (the mechanism used to obtain the conversion
price along with discount) for each day the COMPANY fails to timely (within 72
hours, 3 business days)) deliver shares, on the next conversion.
          The Holder and any assignee, by acceptance of this Debenture,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Debenture, the unpaid and unconverted
principal amount of this Debenture may be less than the amount stated on the
face hereof. Any Opinion Letter required to effectuate the issuance of the
shares pursuant to this Paragraph 4(a) and the Notice of Conversion shall be
provided and issued by Company. The Holder may use another attorney in it's sole
discretion for the opinion. The parties hereby agree that the company will cover
all legal costs associated with the issuance of the Opinion Letter to the
Transfer Agent.
                    (ii) If the Company, at any time while this Debenture is
outstanding: (A) shall pay a stock dividend or otherwise make a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Debenture, including as interest thereon), (B) subdivide
outstanding shares of Common Stock into a larger number of shares, (C) combine
(including by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (D) issue by reclassification of shares of
the Common Stock any shares of capital stock of the Company, then the Set Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding
4

 

--------------------------------------------------------------------------------

 
after such event. Any adjustment made pursuant to this Section shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.
                    (iii) Whenever the Set Price is adjusted pursuant to any of
Section 4, the Company shall promptly mail to each Holder a notice setting forth
the Set Price after such adjustment and setting forth a brief statement of the
facts requiring such adjustment.
                    (iv) If (A) the Company shall declare a dividend (or any
other distribution) on the Common Stock; (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock; (C) the
Company shall authorize the granting to all holders of the Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class or of any rights; (D) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be filed at each office
or agency maintained for the purpose of conversion of the Debentures, and shall
cause to be mailed to the Holders at their last addresses as they shall appear
upon the stock books of the Company, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. Holders are entitled to convert Debentures during the 20-day
period commencing the date of such notice to the effective date of the event
triggering such notice.
                    (v) If, at any time while this Debenture is outstanding, (A)
the Company effects any merger or consolidation of the Company with or into
another Person, (B) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a 'Fundamental Transaction'),
then upon any subsequent conversion of this Debenture, the Holder shall have the
right to receive, for each Underlying Share that would have been issuable
5

 

--------------------------------------------------------------------------------

 
upon such conversion absent such Fundamental Transaction, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of one share of Common Stock
(the 'Alternate Consideration'). For purposes of any such conversion, the
determination of the Set Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Set Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate consideration
it receives upon any conversion of this Debenture following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new debenture consistent with the foregoing
provisions and evidencing the Holder's right to convert such debenture into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is affected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
and insuring that this Debenture (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction. If any Fundamental Transaction constitutes or results in a Change
of Control Transaction, then at the request of the Holder delivered before the
90th day after such Fundamental Transaction, the Company (or any such successor
or surviving entity) will purchase the Debenture from the Holder for a purchase
price, payable in cash within 10 Trading Days after such request (or, if later,
on the effective date of the Fundamental Transaction), equal to the 130% of the
remaining unconverted principal amount of this Debenture on the date of such
request, plus all accrued and unpaid interest thereon, plus all other accrued
and unpaid amounts due hereunder.
          (b) The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock solely for
the purpose of issuance upon conversion of this Debenture. See attached EXHIBIT
A (Irrevocable TA Letter)
          (c) Any and all notices or other communications or deliveries to be
provided by the Holders hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, sent by
a nationally recognized overnight courier service, addressed to the Company, at
the address set forth or such other address or facsimile number as the Company
may specify for such purposes by notice to the Holders delivered in accordance
with this Section. Any and all notices or other communications or deliveries to
be provided by the Company hereunder shall be in writing and delivered
personally, by facsimile, sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile telephone number or address of
such Holder appearing on the books of the Company, or if no such facsimile
telephone number or address appears, at the principal place of business of the
Holder. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 5:30 p.m. (New York City
time), (ii) the date after the date of transmission, if such notice or
6

 

--------------------------------------------------------------------------------

 
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.
          (d) Notwithstanding anything to the contrary herein contained, the
Holder may not convert this Debenture to the extent such conversion would result
in the Holder, together with any affiliate thereof, beneficially owning (as
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the 'Exchange Act') and the rules promulgated thereunder) in
excess of 9.99% of the then issued and outstanding shares of Common Stock,
including shares issuable upon such conversion and held by the Holder after
application of this section. The provisions of this section may be waived by the
Holder (but only as to itself and not to any other Holder) upon not less than 61
days prior notice to the Company. Other Holders shall be unaffected by any such
waiver.
          Section 5. Definitions. For the purposes hereof, in addition to the
terms defined elsewhere in this Debenture: (a) capitalized terms not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement,
and (b) the following terms shall have the following meanings:
               'Business Day' means any day except Saturday, Sunday and any day
which shall be a federal legal holiday in the United States or a day on which
banking institutions in the State of New York are authorized or required by law
or other government action to close.
               'Common Stock' means the common stock of the Company and stock of
any other class into which such shares may hereafter have been reclassified or
changed.
               'Person' means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.
               'Securities Act' means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
               'Set Price' shall have the meaning set forth in Section 4.
          Section 6. Except as expressly provided herein, no provision of this
Debenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, interest and liquidated damages (if
any) on, this Debenture at the time, place, and rate, and in the coin or
currency, herein prescribed. This Debenture is a direct debt obligation of the
Company. This Debenture ranks pari passu with all other Debentures now or
hereafter issued under the terms set forth herein. As long as this Debenture is
outstanding, the Company shall not and shall cause it subsidiaries not to,
without the consent of the Holder, (a) amend its certificate of incorporation,
bylaws or other charter documents so as to adversely affect any rights of the
Holder; (b) repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its Common Stock or other equity
securities other than as to the
7

 

--------------------------------------------------------------------------------

 
Underlying Shares to the extent permitted or required under the Transaction
Documents or as otherwise permitted by the Transaction Documents; or (c) enter
into any agreement with respect to any of the foregoing.
          Section 7. If this Debenture shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Debenture, or in lieu of or in
substitution for a lost, stolen or destroyed Debenture, a new Debenture for the
principal amount of this Debenture so mutilated, lost, stolen or destroyed but
only upon receipt of evidence of such loss, theft or destruction of such
Debenture, and of the ownership hereof, and indemnity, if requested, all
reasonably satisfactory to the Company.
          Section 8. So long as any portion of this Debenture is outstanding,
the Company will not and will not permit any of its subsidiaries to, directly or
indirectly, enter into, create, incur, assume or suffer to exist any
indebtedness of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom that is senior in any respect to the Company's obligations under the
Debentures without the prior consent of the Holder, which consent shall not be
unreasonably withheld.
          Section 9. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by any of the
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state and federal courts sitting in Broward County (the
'Florida Courts'). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Florida Courts for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such Florida Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Debenture and agrees that such
Service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Debenture or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Debenture,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
8

 

--------------------------------------------------------------------------------

 
          Section 10. Any waiver by the Company or the Holder of a breach of any
provision of this Debenture shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.
          Section 11. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on the Debentures as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.
          Section 12. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.
 
 
 
 

          IN WITNESS WHEREOF, the Company has caused this Convertible Debenture
to be duly executed by a duly authorized officer as of the date first above
indicated.
 
 
 
 
 
MEDICAN ENTERPRISES, INC.
 
 
 
 
By:
[ex10-10_001.jpg]
 
 
Ken Williams
 
 
CEO

9

 

--------------------------------------------------------------------------------

 
Exhibit B
NOTICE OF CONVERSION
The undersigned hereby elects to convert principal under the 10% Convertible
Debenture of Medican Enterprises, Inc. (the 'Company'), due on 04/30/2015, into
_______________ shares of common stock, $.001 par value per share (the 'Common
Stock'), of the Company according to the conditions hereof, as of the date
written below. If shares are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.
By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Company's Common Stock does
not exceed the amounts determined in accordance with Section 13(d) of the
Exchange Act, specified under Section 4 of this Debenture.
Conversion calculations:
                              Date to Effect Conversion:
_____________________________
50% of the lowest traded price for 20 trading days prior to conversion or:
Adjusted as per agreement for delayed delivery of previous conversion (lookback
only)
 
 
 
 
 
 
 
 
 
 
Principal Amount of Debentures to be Converted:
 
 
 
 
 
 
 
 
Interest Amount of Debentures to be Converted
 
 
 
 
 
 
 
 
Number of shares of Common Stock to be issued:
 
 
 
 
 
 
 
 
Signature: ________________________________Manager
 
 
 
 
 
Eagle Eye Capital Inc.
 

10

 

--------------------------------------------------------------------------------

 
Exhibit C
Resolution approved by the Board of Directors of Medican Enterprise, Inc.
UNANIMOUS CONSENT IN LIEU OF A SPECIAL
MEETING OF DIRECTORS OF
Medican Enterprises, Inc.
The undersigned, being all of the directors of Medican Enterprises, Inc. a
corporation of the State of Nevada, (the 'Corporation'), do hereby authorize and
approve the actions set forth in the following resolutions without the formally
of convening a meeting, and do hereby consent to the following actions of this
Corporation, which actions are hereby deemed affective as of the date hereof:
RESOLVED: that the officers of this Corporation are authorized and directed to
enter into a Convertible Debenture in the amount of $500,000 plus interest with
The Tradewind Group, dated 10/01/2014 which allows conversions at a 50% discount
to market for such notes as well as (10%) Ten percent guaranteed interest,
should be payable regardless of how long the debenture remains outstanding and
come due on 04/30/2015
RESOLVED: that the officers of this Corporation herby certify this corporation
has never been a blank check shell; and
FURTHER RESOLVED, that each of the officers of the Corporation be, and they
hereby are authorized and empowered to execute and deliver such documents,
instruments and papers and to take any and all other action as they or any of
them may deem necessary or appropriate of the purpose of carrying out the intent
of the foregoing resolutions and the transactions contemplated thereby; and that
the authority of such officers to execute and deliver any such documents,
instruments and papers and to take any such other action shall be conclusively
evidenced by their execution and delivery thereof or their taking thereof.
The undersigned, by affixing their signatures hereto, do hereby consent to,
authorize and approve the foregoing actions in their capacity as a majority of
the direction of Medican Enterprises, Inc.
 
 
 
Dated: 10/01/2014
 
 
 
 
 
[ex10-10_001.jpg]
 
 
 
 
 
 
 
 

11

 

--------------------------------------------------------------------------------

 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE 'SECURITIES
ACT'), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
Date of Issuance: 10/01/2014
$500,000
10% CONVERTIBLE DEBENTURE
DUE 04/30/2015
          Medican Enterprises, Inc. having a principal place of business at 500
Alder Drive Milpitas, CA 95035 ('Company'), entered into a Consulting Agreement
with Scout Holdings Ltd. (the 'Holder') pursuant to which the Holder was
entitled to be paid a consulting fee of $500,000 (the 'Consulting Fee'). The
Company was not able to pay the Consulting Fee when due.
          The Holder has agreed to forebear from demanding payment by the
Company of the Consulting Free and has agreed to invest such amount in the
Company on the terms of this 10% Convertible Debenture.
          THIS DEBENTURE is a duly authorized and issued 10% Convertible
Debenture of the Company due 04/30/2015 (the 'Debenture').
          FOR VALUE RECEIVED, the Company promises to pay to Scout Holdings
Ltd., or its registered assigns (the 'Holder'), the principal sum of $500,000
plus interest on 04/30/ 2015 or such earlier date as the Debentures are required
or permitted to be repaid as provided hereunder (the 'Maturity Date'), and to
pay interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Debenture at the rate of (10%) Ten percent guaranteed
interest payable regardless of how long the debenture remains outstanding,
unless the Debenture is converted to shares of common stock in accordance with
the terms and conditions herein.
1

 

--------------------------------------------------------------------------------

 
THE COMPANY MAY PREPAY ANY PORTION OF THE PRINCIPAL AMOUNT AT 130% OF SUCH
AMOUNT ALONG WITH ANY ACCRUED INTEREST OF THIS DEBENTURE AT ANY TIME UPON SEVEN
DAYS WRITTEN NOTICE TO THE HOLDER
          This Debenture is subject to the following additional provisions:
          Section 1. DENOMINATIONS. This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same. No service charge will be made
for such registration of transfer or exchange.
          Section 2.TRANSFER. This Debenture may be transferred or exchanged
only in compliance with applicable federal and state securities laws and
regulations. Prior to due presentment to the Company for transfer of this
Debenture, the Company and any agent of the Company may treat the Person in
whose name this Debenture is duly registered on the Debenture Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Debenture is overdue, and neither the
Company nor any such agent shall be affected by notice to the contrary.
          Section 3. EVENTS OF DEFAULT.
          (a) 'Event of Default', wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
                    (i) any default in the payment of the principal of, interest
(including Late Fees) on, or liquidated damages in respect to this Debenture,
free of any claim of subordination, as and when the same shall become due and
payable (whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default is not cured, if possible to cure, within 3 days of
notice of such default sent by the Holder;
                    (ii) the Company or any of its subsidiaries shall commence,
or there shall be commenced against the Company or any such subsidiary a case
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company commences any other proceeding under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Company or any subsidiary
thereof or there is commenced against the Company or any subsidiary thereof any
such bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Company or any subsidiary thereof is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company or any subsidiary thereof suffers
any appointment of any custodian or the like for it or any substantial part of
its property which continues undischarged or unstayed for a period of 60 days;
or the Company or any subsidiary thereof makes a general assignment for the
benefit of creditors; or the Company shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as
2

 

--------------------------------------------------------------------------------

 
they become due; or the Company or any subsidiary thereof shall call a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or the Company or any subsidiary thereof shall by
any act or failure to act expressly indicate its consent to, approval of or
acquiescence in any of the foregoing; or any corporate or other action is taken
by the Company or any subsidiary thereof for the purpose of effecting any of the
foregoing; or
                    (iii) the Company shall fail to timely file all reports
required to be filed by it with the SEC pursuant to Section 13 or 15(d) of the
Securities and Exchange Act of 1934, as amended (the 'Exchange Act'), or
otherwise required by the Exchange Act.
                    (iv) the material breach of any promise or representation in
this Agreement and or related representation or agreement made by the COMPANY
and or any of its officers, which shall include, without limitation, the failure
to deliver shares of common stock due HOLDER on a conversion within three
Business Days from the date of conversion or sooner, which delivery must be
otherwise made per reasonable specifications of the HOLDER (e.g. to brokerage
firm account).
          If the COMPANY fails to perform hereunder by delivering Shares or
paying Principal and or Interest within 3 Business Days of said being due, then
for the first up to 30 calendar days from the due date of said performance, the
COMPANY shall also owe payable immediately an amount equal to $1,000 per day as
a reasonable 'Late Fee' in addition to any other damages and reasonable attorney
fees and costs payable, to cover, on a non accountable basis, the time, expense,
efforts and or distress of the HOLDER having to focus its management, advisors,
and counselors on the matter of the COMPANY failing to honor its written
obligations, and said figure is deemed a reasonable liquidated damages provision
and is not an election of remedy and is non exclusive so the HOLDER can add and
pursue all rights otherwise.
          (b) If any Event of Default occurs and is continuing, the full
principal amount of this Debenture, together with interest and other amounts
owing in respect thereof, to the date of acceleration shall become at the
Holder's election, immediately due and payable in cash.. The Holder need not
provide and the Company hereby waives any presentment, demand, protest or other
notice of any kind, and the Holder may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a Debenture holder until such time, if any, as
the full payment under this Section shall have been received by it. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.
          (c) It is hereby agreed that in the event any Installment Payment
noted above is not paid by Bank transfer within 15 days of any Due Date, for any
reason, then at the option of the Company this agreement may be cancelled and
sent to Scout Holdings Ltd. in writing to reflect the amount actually paid to
date of cancellation. Upon cancellation made under this agreement, the Debenture
will adjust to reflect monies actually paid. Upon cancellation holder is
released from any liability.
3

 

--------------------------------------------------------------------------------

 
          Section 4. Conversion.
          (a) (i) Holder's Conversion Right. At any time after the Original
Issue Date until this Debenture is no longer outstanding, this Debenture,
including interest and principal, shall be convertible into shares of Common
Stock at a price of Fifty Percent (50%) of the lowest traded price, determined
on the then current trading market for the Company's common stock, for 20
trading days prior to conversion (the 'Set Price') at the option of the Holder,
in whole at any time and from time to time. The Holder shall effect conversions
by delivering to the Company the form of Notice of Conversion attached hereto as
Exhibit B ('Notice of Conversion'), specifying the date on which such conversion
is to be effected (a 'Conversion Date'). If no Conversion Date is specified in a
Notice of Conversion, the Conversion Date shall be the date that such Notice of
Conversion is provided hereunder. To effect conversions hereunder, the Holder
shall not be required to physically surrender Debentures to the Company. The
Company shall deliver any objection to any Notice of Conversion within TWO (2)
Business Days of receipt of such notice. In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error. If the Company does not request the issuance of
the shares underlying this Debenture after receipt of a Notice of Conversion
within TWO (2) Business days following the period allowed for any objection, the
Company shall be responsible for any differential in the value of the converted
shares underlying this Debenture between the value of the closing price on the
date the shares should have been delivered and the date the shares are
delivered. In addition, if the COMPANY fails to timely (within 72 hours, 3
business days), deliver the shares per the instructions of the HOLDER, free and
clear of all legends in legal free trading form, the COMPANY shall allow HOLDER
to add two (2) days to the lookback (the mechanism used to obtain the conversion
price along with discount) for each day the COMPANY fails to timely (within 72
hours, 3 business days)) deliver shares, on the next conversion.
          The Holder and any assignee, by acceptance of this Debenture,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Debenture, the unpaid and unconverted
principal amount of this Debenture may be less than the amount stated on the
face hereof. Any Opinion Letter required to effectuate the issuance of the
shares pursuant to this Paragraph 4(a) and the Notice of Conversion shall be
provided and issued by Company. The Holder may use another attorney in it's sole
discretion for the opinion. The parties hereby agree that the company will cover
all legal costs associated with the issuance of the Opinion Letter to the
Transfer Agent.
                    (ii) If the Company, at any time while this Debenture is
outstanding: (A) shall pay a stock dividend or otherwise make a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Debenture, including as interest thereon), (B) subdivide
outstanding shares of Common Stock into a larger number of shares, (C) combine
(including by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (D) issue by reclassification of shares of
the Common Stock any shares of capital stock of the Company, then the Set Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding
4

 

--------------------------------------------------------------------------------

 
after such event. Any adjustment made pursuant to this Section shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.
                    (iii) Whenever the Set Price is adjusted pursuant to any of
Section 4, the Company shall promptly mail to each Holder a notice setting forth
the Set Price after such adjustment and setting forth a brief statement of the
facts requiring such adjustment.
                    (iv) If (A) the Company shall declare a dividend (or any
other distribution) on the Common Stock; (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock; (C) the
Company shall authorize the granting to all holders of the Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class or of any rights; (D) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be filed at each office
or agency maintained for the purpose of conversion of the Debentures, and shall
cause to be mailed to the Holders at their last addresses as they shall appear
upon the stock books of the Company, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. Holders are entitled to convert Debentures during the 20-day
period commencing the date of such notice to the effective date of the event
triggering such notice.
                    (v) If, at any time while this Debenture is outstanding, (A)
the Company effects any merger or consolidation of the Company with or into
another Person, (B) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a 'Fundamental Transaction'),
then upon any subsequent conversion of this Debenture, the Holder shall have the
right to receive, for each Underlying Share that would have been issuable
5

 

--------------------------------------------------------------------------------

 
upon such conversion absent such Fundamental Transaction, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of one share of Common Stock
(the 'Alternate Consideration'). For purposes of any such conversion, the
determination of the Set Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Set Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate consideration
it receives upon any conversion of this Debenture following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new debenture consistent with the foregoing
provisions and evidencing the Holder's right to convert such debenture into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is affected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
and insuring that this Debenture (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction. If any Fundamental Transaction constitutes or results in a Change
of Control Transaction, then at the request of the Holder delivered before the
90th day after such Fundamental Transaction, the Company (or any such successor
or surviving entity) will purchase the Debenture from the Holder for a purchase
price, payable in cash within 10 Trading Days after such request (or, if later,
on the effective date of the Fundamental Transaction), equal to the 130% of the
remaining unconverted principal amount of this Debenture on the date of such
request, plus all accrued and unpaid interest thereon, plus all other accrued
and unpaid amounts due hereunder.
          (b) The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock solely for
the purpose of issuance upon conversion of this Debenture. See attached EXHIBIT
A (Irrevocable TA Letter)
          (c) Any and all notices or other communications or deliveries to be
provided by the Holders hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, sent by
a nationally recognized overnight courier service, addressed to the Company, at
the address set forth or such other address or facsimile number as the Company
may specify for such purposes by notice to the Holders delivered in accordance
with this Section. Any and all notices or other communications or deliveries to
be provided by the Company hereunder shall be in writing and delivered
personally, by facsimile, sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile telephone number or address of
such Holder appearing on the books of the Company, or if no such facsimile
telephone number or address appears, at the principal place of business of the
Holder. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 5:30 p.m. (New York City
time), (ii) the date after the date of transmission, if such notice or
6

 

--------------------------------------------------------------------------------

 
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.
          (d) Notwithstanding anything to the contrary herein contained, the
Holder may not convert this Debenture to the extent such conversion would result
in the Holder, together with any affiliate thereof, beneficially owning (as
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the 'Exchange Act') and the rules promulgated thereunder) in
excess of 9.99% of the then issued and outstanding shares of Common Stock,
including shares issuable upon such conversion and held by the Holder after
application of this section. The provisions of this section may be waived by the
Holder (but only as to itself and not to any other Holder) upon not less than 61
days prior notice to the Company. Other Holders shall be unaffected by any such
waiver.
          Section 5. Definitions. For the purposes hereof, in addition to the
terms defined elsewhere in this Debenture: (a) capitalized terms not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement,
and (b) the following terms shall have the following meanings:
               'Business Day' means any day except Saturday, Sunday and any day
which shall be a federal legal holiday in the United States or a day on which
banking institutions in the State of New York are authorized or required by law
or other government action to close.
               'Common Stock' means the common stock of the Company and stock of
any other class into which such shares may hereafter have been reclassified or
changed.
               'Person' means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.
               'Securities Act' means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
               'Set Price' shall have the meaning set forth in Section 4.
          Section 6. Except as expressly provided herein, no provision of this
Debenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, interest and liquidated damages (if
any) on, this Debenture at the time, place, and rate, and in the coin or
currency, herein prescribed. This Debenture is a direct debt obligation of the
Company. This Debenture ranks pari passu with all other Debentures now or
hereafter issued under the terms set forth herein. As long as this Debenture is
outstanding, the Company shall not and shall cause it subsidiaries not to,
without the consent of the Holder, (a) amend its certificate of incorporation,
bylaws or other charter documents so as to adversely affect any rights of the
Holder; (b) repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its Common Stock or other equity
securities other than as to the
7

 

--------------------------------------------------------------------------------

 
Underlying Shares to the extent permitted or required under the Transaction
Documents or as otherwise permitted by the Transaction Documents; or (c) enter
into any agreement with respect to any of the foregoing.
          Section 7. If this Debenture shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Debenture, or in lieu of or in
substitution for a lost, stolen or destroyed Debenture, a new Debenture for the
principal amount of this Debenture so mutilated, lost, stolen or destroyed but
only upon receipt of evidence of such loss, theft or destruction of such
Debenture, and of the ownership hereof, and indemnity, if requested, all
reasonably satisfactory to the Company.
          Section 8. So long as any portion of this Debenture is outstanding,
the Company will not and will not permit any of its subsidiaries to, directly or
indirectly, enter into, create, incur, assume or suffer to exist any
indebtedness of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom that is senior in any respect to the Company's obligations under the
Debentures without the prior consent of the Holder, which consent shall not be
unreasonably withheld.
          Section 9. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by any of the
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state and federal courts sitting in Broward County (the
'Florida Courts'). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Florida Courts for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such Florida Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Debenture and agrees that such
Service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Debenture or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Debenture,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
8

 

--------------------------------------------------------------------------------

 
          Section 10. Any waiver by the Company or the Holder of a breach of any
provision of this Debenture shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.
          Section 11. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on the Debentures as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.
          Section 12. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.
 
 
 
 

          IN WITNESS WHEREOF, the Company has caused this Convertible Debenture
to be duly executed by a duly authorized officer as of the date first above
indicated.
 
 
 
 
 
MEDICAN ENTERPRISES, INC.
 
 
 
 
By:
[ex10-10_001.jpg]
 
 
Ken Williams
 
 
CEO

9

 

--------------------------------------------------------------------------------

 
Exhibit B
NOTICE OF CONVERSION
The undersigned hereby elects to convert principal under the 10% Convertible
Debenture of Medican Enterprises, Inc. (the 'Company'), due on 04/30/2015, into
_______________ shares of common stock, $.001 par value per share (the 'Common
Stock'), of the Company according to the conditions hereof, as of the date
written below. If shares are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.
By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Company's Common Stock does
not exceed the amounts determined in accordance with Section 13(d) of the
Exchange Act, specified under Section 4 of this Debenture.
Conversion calculations:
                              Date to Effect Conversion:
________________________
50% of the lowest traded price for 20 trading days prior to conversion or:
Adjusted as per agreement for delayed delivery of previous conversion (lookback
only)
 
 
 
 
 
 
 
 
 
 
Principal Amount of Debentures to be Converted:
 
 
 
 
 
 
 
 
Interest Amount of Debentures to be Converted
 
 
 
 
 
 
 
 
Number of shares of Common Stock to be issued:
 
 
 
 
 
 
 
 
Signature: _______________Manager
 
 
 
 
 
Eagle Eye Capital Inc.
 

10

 

--------------------------------------------------------------------------------

 
Exhibit C
Resolution approved by the Board of Directors of Medican Enterprise, Inc.
UNANIMOUS CONSENT IN LIEU OF A SPECIAL
MEETING OF DIRECTORS OF
Medican Enterprises, Inc.
The undersigned, being all of the directors of Medican Enterprises, Inc. a
corporation of the State of Nevada, (the 'Corporation'), do hereby authorize and
approve the actions set forth in the following resolutions without the formally
of convening a meeting, and do hereby consent to the following actions of this
Corporation, which actions are hereby deemed affective as of the date hereof:
RESOLVED: that the officers of this Corporation are authorized and directed to
enter into a Convertible Debenture in the amount of $500,000 plus interest with
Scout Holdings Ltd., dated 10/01/2014 which allows conversions at a 50% discount
to market for such notes as well as (10%) Ten percent guaranteed interest,
should be payable regardless of how long the debenture remains outstanding and
come due on 04/30/2015
RESOLVED: that the officers of this Corporation herby certify this corporation
has never been a blank check shell; and
FURTHER RESOLVED, that each of the officers of the Corporation be, and they
hereby are authorized and empowered to execute and deliver such documents,
instruments and papers and to take any and all other action as they or any of
them may deem necessary or appropriate of the purpose of carrying out the intent
of the foregoing resolutions and the transactions contemplated thereby; and that
the authority of such officers to execute and deliver any such documents,
instruments and papers and to take any such other action shall be conclusively
evidenced by their execution and delivery thereof or their taking thereof.
The undersigned, by affixing their signatures hereto, do hereby consent to,
authorize and approve the foregoing actions in their capacity as a majority of
the direction of Medican Enterprises, Inc.
 
 
 
Dated: 10/01/2014
 
 
 
 
 
[ex10-10_001.jpg]
 
 
 
 
 
 
 
 

11

 

--------------------------------------------------------------------------------

 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE 'SECURITIES
ACT'), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
Date of Issuance: 10/01/2014
$500,000
10% CONVERTIBLE DEBENTURE
DUE 04/30/2015
          Medican Enterprises, Inc. having a principal place of business at 500
Alder Drive Milpitas, CA 95035 ('Company'), entered into a Consulting Agreement
with Keyhole Kapital Inc. (the 'Holder') pursuant to which the Holder was
entitled to be paid a consulting fee of $500,000 (the 'Consulting Fee'). The
Company was not able to pay the Consulting Fee when due.
          The Holder has agreed to forebear from demanding payment by the
Company of the Consulting Free and has agreed to invest such amount in the
Company on the terms of this 10% Convertible Debenture.
          THIS DEBENTURE is a duly authorized and issued 10% Convertible
Debenture of the Company due 04/30/2015 (the 'Debenture').
          FOR VALUE RECEIVED, the Company promises to pay to Keyhole Kapital
Inc., or its registered assigns (the 'Holder'), the principal sum of $500,000
plus interest on 04/30/ 2015 or such earlier date as the Debentures are required
or permitted to be repaid as provided hereunder (the 'Maturity Date'), and to
pay interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Debenture at the rate of (10%) Ten percent guaranteed
interest payable regardless of how long the debenture remains outstanding,
unless the Debenture is converted to shares of common stock in accordance with
the terms and conditions herein.
1

 

--------------------------------------------------------------------------------

 
THE COMPANY MAY PREPAY ANY PORTION OF THE PRINCIPAL AMOUNT AT 130% OF SUCH
AMOUNT ALONG WITH ANY ACCRUED INTEREST OF THIS DEBENTURE AT ANY TIME UPON SEVEN
DAYS WRITTEN NOTICE TO THE HOLDER
          This Debenture is subject to the following additional provisions:
          Section 1. DENOMINATIONS. This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same. No service charge will be made
for such registration of transfer or exchange.
          Section 2.TRANSFER. This Debenture may be transferred or exchanged
only in compliance with applicable federal and state securities laws and
regulations. Prior to due presentment to the Company for transfer of this
Debenture, the Company and any agent of the Company may treat the Person in
whose name this Debenture is duly registered on the Debenture Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Debenture is overdue, and neither the
Company nor any such agent shall be affected by notice to the contrary.
          Section 3. EVENTS OF DEFAULT.
          (a) 'Event of Default', wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
                    (i) any default in the payment of the principal of, interest
(including Late Fees) on, or liquidated damages in respect to this Debenture,
free of any claim of subordination, as and when the same shall become due and
payable (whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default is not cured, if possible to cure, within 3 days of
notice of such default sent by the Holder;
                    (ii) the Company or any of its subsidiaries shall commence,
or there shall be commenced against the Company or any such subsidiary a case
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company commences any other proceeding under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Company or any subsidiary
thereof or there is commenced against the Company or any subsidiary thereof any
such bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Company or any subsidiary thereof is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company or any subsidiary thereof suffers
any appointment of any custodian or the like for it or any substantial part of
its property which continues undischarged or unstayed for a period of 60 days;
or the Company or any subsidiary thereof makes a general assignment for the
benefit of creditors; or the Company shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as
2

 

--------------------------------------------------------------------------------

 
they become due; or the Company or any subsidiary thereof shall call a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or the Company or any subsidiary thereof shall by
any act or failure to act expressly indicate its consent to, approval of or
acquiescence in any of the foregoing; or any corporate or other action is taken
by the Company or any subsidiary thereof for the purpose of effecting any of the
foregoing; or
                    (iii) the Company shall fail to timely file all reports
required to be filed by it with the SEC pursuant to Section 13 or 15(d) of the
Securities and Exchange Act of 1934, as amended (the 'Exchange Act'), or
otherwise required by the Exchange Act.
                    (iv) the material breach of any promise or representation in
this Agreement and or related representation or agreement made by the COMPANY
and or any of its officers, which shall include, without limitation, the failure
to deliver shares of common stock due HOLDER on a conversion within three
Business Days from the date of conversion or sooner, which delivery must be
otherwise made per reasonable specifications of the HOLDER (e.g. to brokerage
firm account).
          If the COMPANY fails to perform hereunder by delivering Shares or
paying Principal and or Interest within 3 Business Days of said being due, then
for the first up to 30 calendar days from the due date of said performance, the
COMPANY shall also owe payable immediately an amount equal to $1,000 per day as
a reasonable 'Late Fee' in addition to any other damages and reasonable attorney
fees and costs payable, to cover, on a non accountable basis, the time, expense,
efforts and or distress of the HOLDER having to focus its management, advisors,
and counselors on the matter of the COMPANY failing to honor its written
obligations, and said figure is deemed a reasonable liquidated damages provision
and is not an election of remedy and is non exclusive so the HOLDER can add and
pursue all rights otherwise.
          (b) If any Event of Default occurs and is continuing, the full
principal amount of this Debenture, together with interest and other amounts
owing in respect thereof, to the date of acceleration shall become at the
Holder's election, immediately due and payable in cash.. The Holder need not
provide and the Company hereby waives any presentment, demand, protest or other
notice of any kind, and the Holder may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a Debenture holder until such time, if any, as
the full payment under this Section shall have been received by it. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.
          (c) It is hereby agreed that in the event any Installment Payment
noted above is not paid by Bank transfer within 15 days of any Due Date, for any
reason, then at the option of the Company this agreement may be cancelled and
sent to Keyhole Kapital Inc. in writing to reflect the amount actually paid to
date of cancellation. Upon cancellation made under this agreement, the Debenture
will adjust to reflect monies actually paid. Upon cancellation holder is
released from any liability.
3

 

--------------------------------------------------------------------------------

 
          Section 4. Conversion.
          (a) (i) Holder's Conversion Right. At any time after the Original
Issue Date until this Debenture is no longer outstanding, this Debenture,
including interest and principal, shall be convertible into shares of Common
Stock at a price of Fifty Percent (50%) of the lowest traded price, determined
on the then current trading market for the Company's common stock, for 20
trading days prior to conversion (the 'Set Price') at the option of the Holder,
in whole at any time and from time to time. The Holder shall effect conversions
by delivering to the Company the form of Notice of Conversion attached hereto as
Exhibit B ('Notice of Conversion'), specifying the date on which such conversion
is to be effected (a 'Conversion Date'). If no Conversion Date is specified in a
Notice of Conversion, the Conversion Date shall be the date that such Notice of
Conversion is provided hereunder. To effect conversions hereunder, the Holder
shall not be required to physically surrender Debentures to the Company. The
Company shall deliver any objection to any Notice of Conversion within TWO (2)
Business Days of receipt of such notice. In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error. If the Company does not request the issuance of
the shares underlying this Debenture after receipt of a Notice of Conversion
within TWO (2) Business days following the period allowed for any objection, the
Company shall be responsible for any differential in the value of the converted
shares underlying this Debenture between the value of the closing price on the
date the shares should have been delivered and the date the shares are
delivered. In addition, if the COMPANY fails to timely (within 72 hours, 3
business days), deliver the shares per the instructions of the HOLDER, free and
clear of all legends in legal free trading form, the COMPANY shall allow HOLDER
to add two (2) days to the lookback (the mechanism used to obtain the conversion
price along with discount) for each day the COMPANY fails to timely (within 72
hours, 3 business days)) deliver shares, on the next conversion.
          The Holder and any assignee, by acceptance of this Debenture,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Debenture, the unpaid and unconverted
principal amount of this Debenture may be less than the amount stated on the
face hereof. Any Opinion Letter required to effectuate the issuance of the
shares pursuant to this Paragraph 4(a) and the Notice of Conversion shall be
provided and issued by Company. The Holder may use another attorney in it's sole
discretion for the opinion. The parties hereby agree that the company will cover
all legal costs associated with the issuance of the Opinion Letter to the
Transfer Agent.
                    (ii) If the Company, at any time while this Debenture is
outstanding: (A) shall pay a stock dividend or otherwise make a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Debenture, including as interest thereon), (B) subdivide
outstanding shares of Common Stock into a larger number of shares, (C) combine
(including by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (D) issue by reclassification of shares of
the Common Stock any shares of capital stock of the Company, then the Set Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding
4

 

--------------------------------------------------------------------------------

 
after such event. Any adjustment made pursuant to this Section shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.
                    (iii) Whenever the Set Price is adjusted pursuant to any of
Section 4, the Company shall promptly mail to each Holder a notice setting forth
the Set Price after such adjustment and setting forth a brief statement of the
facts requiring such adjustment.
                    (iv) If (A) the Company shall declare a dividend (or any
other distribution) on the Common Stock; (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock; (C) the
Company shall authorize the granting to all holders of the Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class or of any rights; (D) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be filed at each office
or agency maintained for the purpose of conversion of the Debentures, and shall
cause to be mailed to the Holders at their last addresses as they shall appear
upon the stock books of the Company, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. Holders are entitled to convert Debentures during the 20-day
period commencing the date of such notice to the effective date of the event
triggering such notice.
                    (v) If, at any time while this Debenture is outstanding, (A)
the Company effects any merger or consolidation of the Company with or into
another Person, (B) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a 'Fundamental Transaction'),
then upon any subsequent conversion of this Debenture, the Holder shall have the
right to receive, for each Underlying Share that would have been issuable
5

 

--------------------------------------------------------------------------------

 
upon such conversion absent such Fundamental Transaction, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of one share of Common Stock
(the 'Alternate Consideration'). For purposes of any such conversion, the
determination of the Set Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Set Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate consideration
it receives upon any conversion of this Debenture following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new debenture consistent with the foregoing
provisions and evidencing the Holder's right to convert such debenture into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is affected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
and insuring that this Debenture (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction. If any Fundamental Transaction constitutes or results in a Change
of Control Transaction, then at the request of the Holder delivered before the
90th day after such Fundamental Transaction, the Company (or any such successor
or surviving entity) will purchase the Debenture from the Holder for a purchase
price, payable in cash within 10 Trading Days after such request (or, if later,
on the effective date of the Fundamental Transaction), equal to the 130% of the
remaining unconverted principal amount of this Debenture on the date of such
request, plus all accrued and unpaid interest thereon, plus all other accrued
and unpaid amounts due hereunder.
          (b) The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock solely for
the purpose of issuance upon conversion of this Debenture. See attached EXHIBIT
A (Irrevocable TA Letter)
          (c) Any and all notices or other communications or deliveries to be
provided by the Holders hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, sent by
a nationally recognized overnight courier service, addressed to the Company, at
the address set forth or such other address or facsimile number as the Company
may specify for such purposes by notice to the Holders delivered in accordance
with this Section. Any and all notices or other communications or deliveries to
be provided by the Company hereunder shall be in writing and delivered
personally, by facsimile, sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile telephone number or address of
such Holder appearing on the books of the Company, or if no such facsimile
telephone number or address appears, at the principal place of business of the
Holder. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 5:30 p.m. (New York City
time), (ii) the date after the date of transmission, if such notice or
6

 

--------------------------------------------------------------------------------

 
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.
          (d) Notwithstanding anything to the contrary herein contained, the
Holder may not convert this Debenture to the extent such conversion would result
in the Holder, together with any affiliate thereof, beneficially owning (as
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the 'Exchange Act') and the rules promulgated thereunder) in
excess of 9.99% of the then issued and outstanding shares of Common Stock,
including shares issuable upon such conversion and held by the Holder after
application of this section. The provisions of this section may be waived by the
Holder (but only as to itself and not to any other Holder) upon not less than 61
days prior notice to the Company. Other Holders shall be unaffected by any such
waiver.
          Section 5. Definitions. For the purposes hereof, in addition to the
terms defined elsewhere in this Debenture: (a) capitalized terms not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement,
and (b) the following terms shall have the following meanings:
               'Business Day' means any day except Saturday, Sunday and any day
which shall be a federal legal holiday in the United States or a day on which
banking institutions in the State of New York are authorized or required by law
or other government action to close.
               'Common Stock' means the common stock of the Company and stock of
any other class into which such shares may hereafter have been reclassified or
changed.
               'Person' means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.
               'Securities Act' means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
               'Set Price' shall have the meaning set forth in Section 4.
          Section 6. Except as expressly provided herein, no provision of this
Debenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, interest and liquidated damages (if
any) on, this Debenture at the time, place, and rate, and in the coin or
currency, herein prescribed. This Debenture is a direct debt obligation of the
Company. This Debenture ranks pari passu with all other Debentures now or
hereafter issued under the terms set forth herein. As long as this Debenture is
outstanding, the Company shall not and shall cause it subsidiaries not to,
without the consent of the Holder, (a) amend its certificate of incorporation,
bylaws or other charter documents so as to adversely affect any rights of the
Holder; (b) repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its Common Stock or other equity
securities other than as to the
7

 

--------------------------------------------------------------------------------

 
Underlying Shares to the extent permitted or required under the Transaction
Documents or as otherwise permitted by the Transaction Documents; or (c) enter
into any agreement with respect to any of the foregoing.
          Section 7. If this Debenture shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Debenture, or in lieu of or in
substitution for a lost, stolen or destroyed Debenture, a new Debenture for the
principal amount of this Debenture so mutilated, lost, stolen or destroyed but
only upon receipt of evidence of such loss, theft or destruction of such
Debenture, and of the ownership hereof, and indemnity, if requested, all
reasonably satisfactory to the Company.
          Section 8. So long as any portion of this Debenture is outstanding,
the Company will not and will not permit any of its subsidiaries to, directly or
indirectly, enter into, create, incur, assume or suffer to exist any
indebtedness of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom that is senior in any respect to the Company's obligations under the
Debentures without the prior consent of the Holder, which consent shall not be
unreasonably withheld.
          Section 9. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by any of the
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state and federal courts sitting in Broward County (the
'Florida Courts'). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Florida Courts for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such Florida Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Debenture and agrees that such
Service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Debenture or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Debenture,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
8

 

--------------------------------------------------------------------------------

 
          Section 10. Any waiver by the Company or the Holder of a breach of any
provision of this Debenture shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.
          Section 11. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on the Debentures as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.
          Section 12. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.
 
 
 
 

          IN WITNESS WHEREOF, the Company has caused this Convertible Debenture
to be duly executed by a duly authorized officer as of the date first above
indicated.
 
 
 
 
 
MEDICAN ENTERPRISES, INC.
 
 
 
 
By:
[ex10-10_001.jpg]
 
 
Ken Williams
 
 
CEO

9

 

--------------------------------------------------------------------------------

 
Exhibit B
NOTICE OF CONVERSION
The undersigned hereby elects to convert principal under the 10% Convertible
Debenture of Medican Enterprises, Inc. (the 'Company'), due on 04/30/2015, into
_______________ shares of common stock, $.001 par value per share (the 'Common
Stock'), of the Company according to the conditions hereof, as of the date
written below. If shares are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.
By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Company's Common Stock does
not exceed the amounts determined in accordance with Section 13(d) of the
Exchange Act, specified under Section 4 of this Debenture.
Conversion calculations:
                              Date to Effect Conversion:
__________________________
50% of the lowest traded price for 20 trading days prior to conversion or:
Adjusted as per agreement for delayed delivery of previous conversion (lookback
only)
 
 
 
 
 
 
 
 
 
 
Principal Amount of Debentures to be Converted:
 
 
 
 
 
 
 
 
Interest Amount of Debentures to be Converted
 
 
 
 
 
 
 
 
Number of shares of Common Stock to be issued:
 
 
 
 
 
 
 
 
Signature: __________________________________Manager
 
 
 
 
 
Eagle Eye Capital Inc.
 

10

 

--------------------------------------------------------------------------------

 
Exhibit C
Resolution approved by the Board of Directors of Medican Enterprise, Inc.
UNANIMOUS CONSENT IN LIEU OF A SPECIAL
MEETING OF DIRECTORS OF
Medican Enterprises, Inc.
The undersigned, being all of the directors of Medican Enterprises, Inc. a
corporation of the State of Nevada, (the 'Corporation'), do hereby authorize and
approve the actions set forth in the following resolutions without the formally
of convening a meeting, and do hereby consent to the following actions of this
Corporation, which actions are hereby deemed affective as of the date hereof:
RESOLVED: that the officers of this Corporation are authorized and directed to
enter into a Convertible Debenture in the amount of $500,000 plus interest with
Keyhole Kapital Inc., dated 10/01/2014 which allows conversions at a 50%
discount to market for such notes as well as (10%) Ten percent guaranteed
interest, should be payable regardless of how long the debenture remains
outstanding and come due on 04/30/2015
RESOLVED: that the officers of this Corporation herby certify this corporation
has never been a blank check shell; and
FURTHER RESOLVED, that each of the officers of the Corporation be, and they
hereby are authorized and empowered to execute and deliver such documents,
instruments and papers and to take any and all other action as they or any of
them may deem necessary or appropriate of the purpose of carrying out the intent
of the foregoing resolutions and the transactions contemplated thereby; and that
the authority of such officers to execute and deliver any such documents,
instruments and papers and to take any such other action shall be conclusively
evidenced by their execution and delivery thereof or their taking thereof.
The undersigned, by affixing their signatures hereto, do hereby consent to,
authorize and approve the foregoing actions in their capacity as a majority of
the direction of Medican Enterprises, Inc.
 
 
 
Dated: 10/01/2014
 
 
 
 
 
[ex10-10_001.jpg]
 
 
 
 
 
 
 
 


 

--------------------------------------------------------------------------------

 